


 

Exhibit 10.39

 

THIS AGREEMENT is made the 5th day of February 2008

 

BETWEEN:

 

(1)                                  KAZAKHMYS PLC, a public company registered
in England (the Parent) of 6th & 7th Floor, Cardinal Place; 100 Victoria Street,
London, SW1E 5JL;

 

(2)                                  AES EKIBASTUZ LLP, a Kazakhstan limited
liability partnership (Ekibastuz LLP);

 

(3)                                  AES MAIKUBEN LLP, a Kazakhstan limited
liability partnership (Maikuben LLP);

 

(4)                                  MAIKUBEN WEST LLP, a Kazakhstan limited
liability partnership (Maikuben West LLP and, together with Ekibastuz LLP and
Maikuben LLP, the Owners); and

 

(5)                                  ALBERICH BETEILIGUNGSVERWALTUNGS GmbH, (the
Manager), of 1010 Vienna, Dr Karl Lueger-Ring 12, Vienna Austria and registered
with the Companies’ Register of the Commercial Court of Vienna under
registration number FN 301829 t, acting through its Kazakhstan branch.

 

WHEREAS

 

(A)          Anturie Beteiligungsverwaltungs GmbH (the Seller), an indirect
subsidiary of AES has agreed to sell and Kazakhmys Power B.V. (the Purchaser) an
affiliate of the Parent, has agreed to buy certain entities which directly or
indirectly own, among other entities, Ekibastuz LLP, Maikuben LLP and Maikuben
West LLP pursuant to the Sale and Purchase Agreement between the Seller and the
Purchaser dated on or about the date of this Agreement (the Sale and Purchase
Agreement).  As part of the arrangements for the sale, the Manager, an Affiliate
of AES, has agreed with the Parent to provide or procure the provision of
certain management services to Ekibastuz LLP, Maikuben LLP and Maikuben West LLP
and the Parent and the Owners have agreed to use the Manager to exclusively
manage certain commercial, administrative, operation, maintenance and capital
expenditure activities of the Facilities until 31 December 2010 with a view to
inter alia maximising EBITDA.

 

(B)           Ekibastuz LLP owns and operates the Ekibastuz coal-fired thermal
power station (the Power Station) and the substation adjacent to the Power
Station (the Substation), each located in Pavlodar Oblast in northeastern
Kazakhstan and Maikuben West LLP owns and operates the Maikuben coal mine
located in Pavlodar Oblast (the Coal Mine and, together with the Power Station
and the Substation, the Facilities).  Maikuben LLP carries out certain trading
activities in respect of the coal and coal products produced by the Coal Mine.

 

(C)           The Manager has available and/or access to the organisation,
resources, knowledge and experience for the provision (or procurement) of
management services in respect of the Facilities upon and subject to the terms
hereinafter set out.  The terms of this Agreement contemplate early termination
of this Agreement at the option of either the Manager or the Parent.

 

 

 

1

--------------------------------------------------------------------------------


 

NOW IT IS HEREBY AGREED as follows:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1           In this Agreement, unless the context otherwise requires, the
following expressions have the following meanings:

 

Advance Period has the meaning given to such term in clause 8.4;

 

AES means The AES Corporation;

 

AES Credit Support means the guarantee issued by the AES Credit Support
Provider(s) in accordance with clause 14;

 

AES Credit Support Provider means the person or persons providing the AES Credit
Support in accordance with clause 14 or any renewal or replacement thereof from
time to time;

 

Affected Party has the meaning given to such term in clause 10.2;

 

Affiliate means, in relation to a Party, a subsidiary or a holding company of
the Party or a subsidiary of the holding company of the Party and the
expressions holding company and subsidiary shall have the meanings respectively
given to them pursuant to Section 736 of the Companies Act 1985 (as modified,
amended or replaced from time to time);

 

Annual Average Tariff means, for any Operating Year and at any time the average
tariff charged to consumers in Kazakhstan in Kazakh Tenge under all Power
Purchase Agreements entered into for that Operating Year and taking into account
in respect of future sales in the Operating Year the tariff assumed in the
Business Plan

 

Annual Budget has the meaning given to such term in clause 6.3;

 

Applicable Law means any applicable national, regional, municipal, local, civil,
criminal or administrative law, common law, statute, statutory instrument,
regulation, directive, order, direction, ordinance, tariff regime or any rule,
code, standards and guidance, decree or judgement or measure of similar effect
to any of the foregoing of Kazakhstan or any part thereof or of any Competent
Authority which has appropriate jurisdiction;

 

Appointor has the meaning given to such term in clause 15.3(iv);

 

Base Case Payout means has the meaning given to such term in the Sale and
Purchase Agreement;

 

Budget Limit means, in respect of any Operating Year, an amount equal to 10% of
the aggregate expenditure set out in the Annual Budget for that Operating Year;

 

Business Plan means the business plan attached to this Agreement at Schedule 2
as revised and approved from time to time pursuant to and in accordance with
clause 6;

 

 

 

2

--------------------------------------------------------------------------------


 

Business Day means, unless otherwise specified, any day (excluding Saturday,
Sunday and any public holiday in England, New York or Kazakhstan) when banks are
open for business in New York;

 

Change in Law means, in each case after the date of this Agreement, the
enactment or introduction of any new Applicable Law in Kazakhstan or any change
in, or any change in the interpretation of, or any extension of or designations
under any existing Applicable Law in Kazakhstan or the repeal of any existing
Applicable Law in Kazakhstan or the alteration or termination (unless no longer
required under Applicable Law in Kazakhstan) of any Relevant Consent in
Kazakhstan;

 

Change of Control means a person other than the Parent or an Affiliate of the
Parent gaining Control of any Owner or the ownership or operation of all or
substantially all of either Facility or the Parent ceasing to be the sole party
having Control of any Owner or the operation of either Facility, in each case,
other than as contemplated by this Agreement, provided that, for the purposes of
this definition and clause 8.7(d), the exception for an Affiliate of the Parent
shall not apply where such Affiliate is a Competent Authority or an Affiliate of
a Competent Authority;

 

Coal Mine has the meaning given to such term in the recitals to this Agreement;

 

Coal Sales Contract means any contract or other arrangements providing for coal
sales entered into by the Manager as agent of Maikuben LLP and/or Maikuben West
LLP (or by Maikuben LLP and/or Maikuben West LLP pursuant to the power of
attorney as referred to in clause 3.15) pursuant to which any party agrees to
purchase coal or coal products from Maikuben LLP and/or Maikuben West LLP;

 

Commodity Contract has the meaning given to such term in clause 3.21(e);

 

Competent Authority means:

 

(a)                                  any person, body or other authority of any
kind (whether of a national, regional, municipal, local, civil or administrative
nature) having jurisdiction over a Party or any part of the Facilities; and

 

(b)                                 any court of competent jurisdiction and any
local, national, regional, municipal or supranational, body or agency,
authority, department, inspectorate, minister, ministry (or any subdivision of
any of them), official or public or statutory person (whether autonomous or not)
of any governmental or other regulatory department, body, instrumentality,
agency or authority having jurisdiction over a Party to this Agreement or any
part of the Facilities (including any tax authority and environmental authority
or agency in Kazakhstan or other jurisdiction relevant to any Party and/or any
part of the Facilities);

 

Compliance Program means the Compliance Program designated as such by the
Manager and notified to the Parent and the Owners from time to time which will
be developed on the same basis as the Standards of Conduct and to ensure
compliance with the Compliance Requirements and clause 3.31;

 

 

 

3

--------------------------------------------------------------------------------


 

Compliance Requirements means the standards and requirements for ethical conduct
set out in Schedule 5;

 

Control means, in relation to a company or partnership, either:

 

(a)                                  the beneficial ownership of the majority of
the issued voting shares (or other ownership or participation interests) of the
company or partnership or the ability (whether by direct or indirect ownership
of shares, participation or ownership interests or contract) to direct the
voting of the majority of the votes; or

 

(b)                                 “actual control” over the company or
partnership where actual control means having the ability to direct on an
ongoing basis the major strategic and major management decisions of the relevant
company or partnership, whether through the ability to exercise voting power
(directly or indirectly), by contract or otherwise;

 

Default Interest has the meaning given to such term in the Sale and Purchase
Agreement;

 

Dispute has the meaning given to such term in clause 15.1;

 

Dollars or US$ means United States dollars, the legal currency of the United
States of America;

 

Earnout Consideration has the meaning given to such term in Schedule 7 to the
Sale and Purchase Agreement;

 

Earnout Income Statement has the meaning given to such term in Schedule 7 to the
Sale and Purchase Agreement;

 

Earnout Period has the meaning given to such term in Schedule 7 to the Sale and
Purchase Agreement;

 

EBITDA has the meaning given to such term in the Sale and Purchase Agreement;

 

Effective Date means the Closing Date as defined in the Sale and Purchase
Agreement;

 

Expert means a person appointed in accordance with clause 15.1 to decide a
Dispute hereunder;

 

Facilities has the meaning given to such term in the recitals to this Agreement;

 

Fixed Deferred Consideration has the meaning given to such term in the Sale and
Purchase Agreement;

 

Force Majeure means an act of a public enemy, war (declared or undeclared),
threat of war, terrorist act, blockade, revolution or insurrection, to the
extent such event results in failure by the Affected Party to perform, or delay
in the performance by the

 

 

4

--------------------------------------------------------------------------------


 

Affected Party, of any of its obligations under this Agreement, provided that no
Party shall be relieved by Force Majeure from any obligation to pay money due
hereunder;

 

Force Majeure Termination Payment means the aggregate of:

 

(a)                                  the Base Case Payout for each of the
Earnout Period in which the termination occurred and any subsequent Earnout
Periods;

 

(b)                                 the entire amount of the Fixed Deferred
Consideration payable under the Sale and Purchase Agreement in respect of the
remainder of the Term; and

 

(c)                                  any amount in respect of Management
Expenses due but unpaid under clause 7.1 and a pro rata amount of Management
Expenses for the quarter in which the Termination Date occurs;

 

Government Official means any of the following or any person employed by or
acting for such person:

 

(a)                                  any officer or employee of a government
(other than the U.S. government) department (whether executive, legislative,
judicial or administrative), agency or instrumentality of such government,
including a regional governmental or municipal body or a government-owned
business, or of a public international organization;

 

(b)                                 any person acting in an official capacity
for or on behalf of such government, department, agency, instrumentality, or
public international organization;

 

(c)                                  any candidate for a political or government
office or appointee to such office; or

 

(d)                                 any (other than U.S.) political party
outside of the United States,

 

Gross Negligence means any act or failure to act which seriously and
substantially deviates from the Standard of a Reasonable and Prudent Operator
and which is in reckless disregard of the harmful consequences of such act or
omission and shall not include any error of judgment or mistake by such person
in the exercise of any function, authority or discretion;

 

Growth Capex Plan means the plan for capital expenditure in connection with the
Facilities over the Term attached to this Agreement at Schedule 3;

 

High Target has the meaning given to such term in Schedule 7 to the Sale and
Purchase Agreement;

 

IFRS has the meaning given to such term in the Sale and Purchase Agreement;

 

Kazakhmys Group means the Parent, the Owners and their respective Affiliates;

 

Kazakhstan Competition Agency means the Agency of the Republic of Kazakhstan for
the Protection of Competition or any successor agency or other regulatory body;

 

 

 

5

--------------------------------------------------------------------------------


 

LIBOR has the meaning given to such term in the Sale and Purchase Agreement;

 

Low Case Payout has the meaning given to such term in the Sale and Purchase
Agreement;

 

Maintenance Capex means capital expenditure beyond that in the Growth Capex Plan
relating to the performance of maintenance activities in respect of the Power
Station as a result of load factors above those identified in the Business Plan;

 

Management Expenses has the meaning given to such term in clause 7.1;

 

Manager Costs means all costs and expenses incurred by or on behalf of the
Manager in providing or procuring the provision of the Services, including
overhead, offices costs and costs associated with hardware and software, drivers
and related expenses and costs of the Manager’s employees (including salary, tax
and social security payments, compensation, tax equalisation, benefits, travel
expenses and allowances, language training and translation facilities, visa
costs, club membership and housing costs);

 

Manager Failure has the meaning given to such term in clause 8.3;

 

Manager Proprietary Systems means proprietary products, components, subsystems
and other items designated as such by the Manager and owned by the Manager or
its Affiliates or sub-contractors or suppliers, including those maintained as
trade secrets by their respective owners;

 

Manager Voluntary Termination Payment means the aggregate of:

 

(a)           the present value (as at the relevant calculation date),
discounted at 10.5% per annum, of the Low Case Payout for each of the Earnout
Period in which the Manager’s election under clause 8.2 is made and any
subsequent Earnout Periods. For purposes of calculation of this amount, it will
be assumed that the payment date of each of the payout amounts occurs on 15
February of the subsequent year of the respective Earnout Period;

 

(b)           the entire amount of the Fixed Deferred Consideration payable
under the Sale and Purchase Agreement in respect of the year in which the
Manager’s election is made;

 

(c)           any amount of Management Expenses due but unpaid under clause 7.1
and a pro rata amount of Management Expenses for the quarter in which the
Termination Date occurs; and

 

(d)           if the actual Capex incurred prior to the date on which the
Manager’s election under clause 8.2 is made, in respect of the items of capital
expenditure contemplated by the Growth Capex Plan, is less than the aggregate
amount of expenditures budgeted in the Growth Capex Plan in respect of those
items on which that actual Capex had been incurred prior to such date, 50% of
the amount of such shortfall or if more, a deduction shall be made equal to 50%
of the amount of such excess (provided that the amount payable or deductible
under this sub-paragraph (d) shall not exceed US$25,000,000)

 

 

6

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Parent shall not be relieved of any due
obligation to pay an Earnout Payment in respect of any Earnout Periods which
have expired prior to the date on which the Manager’s election is made, any
amount of Fixed Deferred Consideration or Management Expenses in respect of any
period which has expired prior to such date or any other amounts which have
already fallen due prior to such election.

 

Manager’s Representative means the representative appointed by the Manager in
accordance with clause 5.2;

 

month and year means a calendar month and calendar year;

 

Notice of Dispute has the meaning given to such term in clause 15.1;

 

Operating Year means in the case of the first operating year, the period
commencing on the Effective Date and ending on the next 31 December, and in the
case of each succeeding operating year the 12 month period between 1 January and
31 December until the last operating year which shall commence on 1 January 2010
and end on the Termination Date;

 

Owner Accounts has the meaning given to such term in clause 3.33;

 

Owners has the meaning given to such term in the first section of this
Agreement;

 

Parent Voluntary Termination Payment means the aggregate of:

 

(a)           the present value, (as at the relevant calculation date),
discounted at 10.5% per annum, of the Base Case Payout for each of the Earnout
Period in which the Parent’s election under clause 8.1 is made and any
subsequent Earnout Periods. For purposes of calculation of this amount, it will
be assumed that the payment date of each of the payout amounts occurs on 15
February of the subsequent year of the respective Earnout Period;

 

(b)           the entire amount of the Fixed Deferred Consideration payable
under the Sale and Purchase Agreement in respect of the remainder of the Term;

 

(c)           any amount of Management Expenses due but unpaid under clause 7.1
and a pro rata amount of Management Expenses for the quarter in which the
Termination Date occurs; and

 

(d)           if the actual Capex incurred prior to the date on which the
Parent’s election under clause 8.1 is made, in respect of the items of capital
expenditure contemplated by the Growth Capex Plan, is less than the aggregate
amount of expenditures budgeted in the Growth Capex Plan in respect of those
items on which that actual Capex had been incurred prior to such date, 50% of
the amount of such shortfall or if more, a deduction shall be made equal to 50%
of the amount of such excess (provided that the amount payable or deductible
under this sub-paragraph (d) shall not exceed US$25,000,000).

 

 

7

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Parent shall not be relieved of any due
obligation to pay an Earnout Payment in respect of any Earnout Periods which
have expired prior to the date on which the Parent’s election is made, any
amount of Fixed Deferred Consideration or Management Expenses in respect of any
period which has expired prior to such date or any other amounts which have
already fallen due prior to such election.

 

Parent’s Appointed Officer has the meaning given to such term in clause 3.9;

 

Parent’s Representative means the representatives appointed by the Parent in
accordance with clause 5.1;

 

Participant means the holders from time to time of the participation interests
in each of the Owners;

 

Party means any of Maikuben LLP, Maikuben West LLP, Ekibastuz LLP, the Parent or
the Manager as the case requires and Parties means all of them;

 

Permitted Tariff  has the meaning given to such term in the Sale and Purchase
Agreement;

 

Power Purchase Agreement means any contract or other arrangements providing for
energy sales (including sales into the pool) entered into by the Manager as
agent of Ekibastuz LLP (or by Ekibastuz LLP pursuant to a power of attorney as
referred to in clauses 3.15 and 3.16) pursuant to which any party agrees to
purchase electricity from Ekibastuz LLP;

 

Power Station has the meaning given to such term in the recitals to this
Agreement;

 

Procurement Procedure means the procurement procedure attached to this Agreement
at Schedule 6 and as developed between the Manager and the Parent from time to
time;

 

Prohibited Payment means any offer, gift, payment, promise to pay, or
authorization of the payment of any money or anything of value (in any form) or
contract, permit or any other concession, directly or indirectly, which is
contrary to Applicable Law or the laws of any jurisdiction to which any Party or
any of its Affiliates is subject (including the Foreign Corrupt Practices Act of
the United States), and includes any offer, gift, payment, promise to pay, or
authorization of the payment of any money or anything of value (in any form) to
any Government Official including for the use or benefit of any other person or
entity, to the extent that the payor knows or has reasonable grounds for
believing that all or a portion of the money or thing of value which was given
or is to be given to such other person or entity, will be paid, offered,
promised, given or authorised to be paid by such other person or entity,
directly or indirectly, to a Government Official, for the purpose of either
(A) influencing any act or decision of the Government Official in his official
capacity; (B) inducing the Government Official to do or omit to do any act in
violation of his lawful duty;

 

 

8

--------------------------------------------------------------------------------


 

(C) securing any improper advantage; or (D) inducing the Government Official to
use his influence with a non-U.S. government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality,
in order to assist in obtaining or retaining business or in directing business
to any party;

 

Prohibited Transaction means:

 

(a)                                  receiving, transferring, transporting,
retaining, using, structuring, diverting, or hiding the proceeds of any criminal
activity whatsoever, including drug trafficking, fraud, and bribery of a
Government Official;

 

(b)                                 engaging or becoming involved in, financing,
or supporting financially or otherwise, sponsoring, facilitating, or giving aid
to any terrorist person, activity or organization; or

 

(c)                                  participating in any transaction or
otherwise conducting business with a “designated person,” namely a person or
entity that appears on any list issued by the European Union, the United States
or the United Nations with respect to money laundering, terrorism financing,
drug trafficking, or economic or arms embargoes;

 

Reasonable and Prudent Operator means a person seeking to perform its
contractual obligations and in so doing and in the general conduct of its
business exercising that degree of skill, diligence, prudence and foresight
which would reasonably and ordinarily be expected from a skilled and experienced
operator engaging in the same type of business in the same or similar
circumstances and conditions, taking into account, without limitation:

 

(a)                                  the funding available in the Business Plan
and the Growth Capex Plan;

 

(b)                                 the age, nature, location and condition of
the Facilities (and the assets comprising the Facilities);

 

(c)                                  availability and reliability of fuel supply
and ancillary facilities;

 

(d)                                 the interchange of parts between operational
and non-operational sections of the Facilities;

 

(e)                                  the legal, regulatory and operating
environment (both formal and informal) for the business in Kazakhstan and to the
extent relevant in Russia;

 

(f)                                    applicable practices previously adopted
and as updated from time to time; and

 

(g)                                 the most economically efficient methods of
undertaking the business,

 

and any references to the “Standard of a Reasonable and Prudent Operator” shall
be construed accordingly, provided that the Manager shall be deemed to be acting
according to the Standard of a Reasonable and Prudent Operator if it follows the
instructions of any Competent Authority;

 

Relevant Claims has the meaning given to such term in clause 4.8;

 

 

 

9

--------------------------------------------------------------------------------


 

Relevant Consents means all permits, licences, permissions and approvals,
consents, certificates, notices, filings, lodgements, agreements, exemptions,
registrations, declarations and any other forms of authorisations required from
any Competent Authority or under any Applicable Law (which shall include all
Relevant Consents of an environmental nature or relating to environmental
matters);

 

Sale and Purchase Agreement has the meaning given to such term in the recitals
to this Agreement;

 

Services has the meaning given to such term in clause 3.1;

 

Service Contracts has the meaning given to such term in clause 3.21;

 

Service Contract Counterparty means any counterparty to a Service Contract;

 

Service Costs has the meaning given to such term in clause 7.6;

 

Standards means has the meaning given to such term in clause 3.1;

 

Standards of Conduct means the values statement attached to this Agreement at
Annex 1 to Schedule 5;

 

State Procurement Rules means the regulations, rules, guidance directions or
measures having similar effect to any of the foregoing of any Competent
Authority for the procurement of goods and/or services applicable to any person
in which the government of Kazakhstan (or any subdivision, ministry, department,
body or agency thereof) has an ownership interest or which it Controls;

 

Substation has the meaning given to such term in the recitals to this Agreement;

 

Successor Manager means the person nominated and appointed by the Parent and/or
the Owners to succeed the Manager on the Termination Date as manager of the
Facilities, if any;

 

Suspension Event has the meaning given to such term in clause 8.10;

 

Tariff Freeze has the meaning given to such term in the Sale and Purchase
Agreement;

 

Term has the meaning given to such term in clause 2.2;

 

Termination Date means 31 December 2010, unless terminated earlier in accordance
with the terms of this Agreement;

 

Termination Payment means the aggregate of:

 

(a)                                  the Earnout Consideration that would be
payable in respect of the Earnout Period in which the relevant event occurs and
any subsequent Earnout Periods on the assumption that the EBITDA in the
respective Earnout Period was at least equal to the High Target;

 

 

 

10

--------------------------------------------------------------------------------

(b)                                 the entire amount of the Fixed Deferred
Consideration payable under the Sale and Purchase Agreement in respect of the
remainder of the Term; and

 

(c)                                  any amount in respect of Management
Expenses due but unpaid under clause 7.1 and a pro rata amount of Management
Expenses for the quarter in which the Termination Date occurs; and

 

(d)                                 US$25,000,000;

 

Total Consideration has the meaning given to such term in the Sale and Purchase
Agreement;

 

Transition Plan means the plan prepared by the Manager in respect of the last
Operating Year relating to preparations for the Owners to continue operation of
the Facilities following the end of the Term; and

 

Wilful Misconduct means the intentional breach by a senior officer of a Party
acting by himself or herself or in conjunction with one or more senior officers
or through an employee, agent or contractor of that Party, of any obligation of
that Party under this Agreement which a Reasonable and Prudent Operator would
reasonably consider to be material and excluding any error of judgment or
mistake or omission made by any person in the exercise in good faith of any
function, authority or discretion.

 

1.2                                 Save to the extent that the context or the
express provisions of this Agreement otherwise require:

 

(a)                                  words importing the singular shall include
the plural and vice versa;

 

(b)                                 references to persons includes individuals,
bodies corporate (wherever incorporated), unincorporated associations and
partnerships;

 

(c)                                  references to the words include and
including are to be construed without limitation;

 

(d)                                 any reference to the ordinary course of
business shall be construed to take account of applicable practices previously
adopted and such changes to business practices as would be implemented by a
Reasonable and Prudent Operator in similar circumstances;

 

(e)                                  references to one gender includes all
genders;

 

(f)                                    any reference to an enactment or
statutory provision is a reference to it as it may have been, or may from time
to time be amended, modified, consolidated or re-enacted;

 

(g)                                 references to any English legal term for any
action, remedy, method of judicial proceeding, legal document, legal status,
court official or any other legal concept is, in respect of any jurisdiction
other than England, deemed to include the legal concept or term which most
nearly approximates in that jurisdiction to the English legal term

 

 

11

--------------------------------------------------------------------------------


 

(h)                                 the headings to the clauses are for
convenience only and do not affect the interpretation of this Agreement;

 

(i)                                     references in this Agreement to clauses,
sub-clauses, paragraphs and Schedules are unless the context otherwise requires
to clauses, sub-clauses, paragraphs of and Schedules to this Agreement;

 

(j)                                     all references to documents or other
instruments include all amendments and replacements thereof and supplements
thereto provided that the Party affected thereby has been given notice thereof;

 

(k)                                  references to Parties or any other person
include their successors and permitted assigns and permitted transferees;

 

(l)                                     all references to any statute or
statutory provision shall include references to any statute or statutory
provision which amends, extends, consolidates or replaces the same or which has
been amended, extended, consolidated or replaced by the same and shall include
any orders, regulations, instruments or other subordinate legislation made under
the relevant statute;

 

(m)                               references to any amount in US dollars in this
Agreement (including the Schedules) which is to be converted into Kazakh Tenge
shall be converted for the purposes of any determination or calculation under
this Agreement in respect of, or affecting, the calculation of the Earnout
Consideration at the same rate of exchange as applies for the calculation of the
Earnout Consideration under the Sale and Purchase Agreement.

 

2.             TERM

 

2.1           This Agreement, and the rights and obligations of the Parties
hereunder, are conditional upon the occurrence of, and shall come into full
force and effect upon, the Effective Date.

 

2.2           The provision of the Services by the Manager shall commence on the
Effective Date and, unless terminated earlier in accordance with the provisions
of this Agreement, terminate automatically without notice on 31 December 2010
(the Term), provided that the Manager shall continue to arrange the preparation
of the Owner Accounts in respect of the period ending 31 December 2010 and, for
up to 90 days after the end of the Term, the Manager shall have all access to
the books and records, accounts and other financial, tax and accounting
information, employees and other resources of the Owners necessary for such
purpose.

 

3.             THE SERVICES

 

Services

 

3.1           The Manager agrees to manage the commercial, administrative,
operation, maintenance and capital expenditure activities of the Owners in
respect of the Facilities and as part thereof to provide or procure the
provision of the services set out in Schedule 1 (collectively, the Services) in
each case in accordance with:

 

12

--------------------------------------------------------------------------------


 

(a)                                  the Business Plan and the Growth Capex
Plan;

 

(b)                                 the Standard of a Reasonable and Prudent
Operator;

 

(c)                                  subject to clause 3.35, all Applicable
Laws, including without limitation all relevant health and safety legislation
and environmental requirements and all Relevant Consents from time to time in
force;

 

(d)                                 the sustainability of the operation of the
Facilities following the Term; and

 

(e)                                  its express obligations under this
Agreement,

 

(together the Standards).

 

3.2                               The Parent and Owners agree that the Manager
shall have absolute and exclusive discretion throughout the Term to decide the
manner in which the Facilities are managed and operated and the Services are
performed or procured including, without prejudice to the generality of the
foregoing:

 

(a)                                  to make all decisions related to the
commercial, administrative (save for the activities outside the responsibilities
of the Manager), operation, maintenance and capital expenditure activities at
the Facilities including the prices at which supplies are purchased and power
and coal is sold) and directing and managing the commercial, administrative,
operation, maintenance and expenditure activities of the Owners as legal
entities (and their employees, agents and sub-contractors); and

 

(b)                                 to appoint, direct and instruct such
consultants and advisers (including technical, legal or financial consultants or
advisers) as the Managers consider appropriate in connection with the provision
of the Services,

 

with a view, as a primary goal, to the High Targets described in Schedule 7 to
the Sale and Purchase Agreement being achieved or exceeded.  The Manager’s
provision or procurement of the Services shall be effected through its
instructions and directions to the management, operational, commercial and
administrative staff of the Parent and the Owners and the entry into of Service
Contracts.

 

3.3          The Parent and the Owners agree that the Manager shall have
exclusive authority to instruct and direct the Owners and their respective
employees and officers with respect to the commercial, administrative,
operation, maintenance and capital expenditure activities of the Facilities in
accordance with this Agreement and the performance of the Services and, for
those matters set out in the Participants’ powers of attorney granted under
clause 3.16, the Participants.  The Owners shall comply with, and shall cause
their employees and officers to comply with, any instruction of the Manager,
with respect to instructions relating to the operation of the Facilities,
immediately and, with respect to any other instruction of the Manager,
within five Business Days of such instruction being issued or less as the
context requires.  Any instruction of the Manager shall be final and binding on
the Owners, the Participants and their employees, officers, consultants and
subcontractors.  If any such instruction of the Manager is not complied with by
the Owners, the Participants

 

13

--------------------------------------------------------------------------------


 

and their respective employees and officers within such period, the calculation
of EBITDA and the Earnout Income Statements under the Sale and Purchase
Agreement shall be adjusted to reflect such non-compliance by assuming the
amount of EBITDA which would have been generated if the Manager’s instruction
had been complied with.

 

Acknowledgement of Manager’s Absolute Authority

 

3.4          Each of the Parent and the Owners acknowledges and agrees that it
will not, and will ensure that its Affiliates and the Participants will not,
seek to direct or manage or influence any decisions relating to the commercial,
administrative (save for activities outside the responsibilities of the
Manager), operation, maintenance and capital expenditure activities of the
Facilities or any aspect of the performance of the Services and will not take
any action delegated to the Manager under this Agreement, including in
particular the award of or entry into any Service Contract relating to the
Facilities as shareholder or otherwise.

 

3.5          The Manager shall exclusively determine the administrative (save
for activities outside the responsibilities of the Manager) and corporate
policies and procedures of the Owners and all other policies and procedures
relating to the commercial, administrative, operation, maintenance and capital
expenditure activities of the Facilities, other than the activities outside the
responsibility of the Manager or which are to be undertaken by the Parent, in
each case as set out in this Agreement.

 

3.6          The Parent and the Owners acknowledge and agree that the Manager
shall have the complete and absolute right to be provided by the Owners and the
Participants with any information in relation to the commercial, administrative
(save for activities outside the responsibilities of the Manager), operation,
maintenance and capital expenditure activities of the Owners and to review the
accounting books, financial reports and all other documents of the Owners and
the Participants to the extent relating to the Owner and the Facilities.

 

3.7          Each of the Parent and the Owners acknowledges and agrees that the
Manager shall not be in breach of this Agreement nor have any liability to the
Parent or the Owners for the performance of the Services nor be responsible for
its failure to perform or procure the Services where such performance or failure
results from the events set out at clauses 8.3(i) to (ix).

 

Appointment of Senior Management

 

3.8          The Manager shall be exclusively responsible for the selection,
hiring, assigning, removing and supervision of staff at each of the Owners
(including all present and future employees of the Owners, including in
particular the General Director of each Owner but excluding the appointment of
the Parent’s Appointed Officers).  Without prejudice to clause 7.6, the Manager
shall be entitled to select and hire such persons as it, in its sole discretion,
determines are needed for the functions of the Manager and to facilitate the
Manager’s performance of the Services.

 

3.9          The senior management structure of the Owners and the related
reporting lines will be implemented in accordance with the structure chart
attached as Schedule 7

 

14

--------------------------------------------------------------------------------


 

(Senior Management Structure) to this Agreement.  The Parent shall appoint the
chief financial officer and the chief legal officer of each of the Owners (each
a Parent’s Appointed Officer), provided that the Manager (acting reasonably and
upon reasonable notice) shall be entitled to require on reasonable grounds the
Parent to remove and replace any Parent’s Appointed Officer of any Owner
within 25 Business Days of the Manager’s written notice requesting his removal. 
The General Director and the Parent’s Appointed Officers shall constitute all of
and the only senior management of the Owners.  The Parent’s Appointed Officers
shall report to the General Director of the relevant Owner and his or her
responsibilities shall include the operation of the bank accounts of the Owners,
the provision of timely instructions to effect all payments required to be made
by the Owners and assisting the Manager in the preparation and updating of, and
the reporting requirements for, each Annual Budget.  Any act or omission by a
Parent’s Appointed Officer shall constitute an act or omission by the Parent
under this Agreement.

 

Staff

 

3.10        The Manager shall exclusively determine the employment and
compensation policies and procedures applicable to all staff (including all
present and future employees of the Owners, including the General Director of
each Owner but not the Parent’s Appointed Officers) of each of the Owners
provided any changes in such policies and procedures effected during the six
month period ending 31 December 2010 shall be subject to the approval of the
Owners, such consent not to be unreasonably withheld or delayed.

 

3.11        The Parties agree that each person employed by any of the Owners as
at the date of this Agreement shall, subject to resignation by any employee,
remain employed by such Owner after the Effective Date provided that the Manager
shall be entitled to exercise its rights under clause 3.9 and 3.10 and the
Manager shall be entitled to select and hire its own staff in its sole
discretion to perform or procure the performance of the Services. The Parent and
the Owners agree that the Owners shall continue for the Term to employ the
levels and categories of staff employed by such Owner as at the date of this
Agreement, unless otherwise directed by the Manager and that employment levels
shall increase in line with the needs of the Business Plan and the operation of
the Facility in accordance with and as envisaged by this Agreement.

 

Training

 

3.12        At the request of the Parent the Manager agrees to provide, or
procure the provision of, in 2010, training services for the benefit of
personnel reasonably designated by the Parent’s Representatives in the safe and
efficient operation of the Facilities and for such other activities as are
reasonably requested by the Parent and the Owners, including developing training
procedures and protocols, a training plan for training in all relevant
disciplines and activities for personnel involved in the operation and
maintenance of the Facilities, a qualification book for all operational and
maintenance personnel.  All costs incurred by the Manager in the provision of
these training services and development activities (including the salaries and
employment costs (of the persons carrying out such training) shall be included
in Service Costs and paid by the Owners and excluded from (or be included as an

increase in) the calculation of the EBITDA and the Earnout Income Statements
under the Sale and Purchase Agreement.

 

15

--------------------------------------------------------------------------------


 

Appointment of Manager as Agent

 

3.13        Each of the Owners hereby irrevocably appoints the Manager to act as
its sole and lawful disclosed agent, in their name and on its behalf, to
facilitate the Manager’s management and operation of the Facilities and the
performance or procurement of the provision of the Services in accordance with
this Agreement.  The Manager accepts its appointment as agent subject to and in
accordance with the provisions of this Agreement.  Each of the Owners will take
all action reasonably necessary under Kazakhstan law to confirm the appointment
of the Manager as its agent with effect from the Effective Date.

 

Powers of Attorney and evidence of authority

 

3.14        Each of the Owners agrees to grant and provide to the Manager and
keep updated from time to time such documentation (including powers of attorney)
as the Manager may reasonably request the Owners to provide in order to evidence
the Manager’s absolute and exclusive authority to provide or procure the
provision of the Services and to act on behalf of that Owner in each case in
accordance with this Agreement.

 

3.15        In particular, the Owners, on the Effective Date, shall provide and
grant to the Manager (and keep updated) a power of attorney in the form attached
to this Agreement at Part B of Schedule 4.

 

3.16        The Parent shall cause each Participant, on the Effective Date, to
provide and grant to the Manager (and keep updated) a power of attorney in the
form attached to this Agreement at Part A of Schedule 4 and which shall be valid
throughout the Term.

 

3.17        The Manager may take any action or make any decision on behalf of
the Participant required to evidence the approval of that Participant to enable
the Manager to ensure or facilitate the compliance by the Owners of the
Manager’s instructions or to those matters where the approval of the Participant
is required in respect of any action or commitment on the part of the Owners.

 

3.18        [NOT USED].

 

3.19        The Manager agrees that it may only use the authority granted to it
under the powers of attorney provided by the Owners and the Participants under
clauses 3.15 and 3.16 in a manner consistent with the provision of the Services
and other obligations under this Agreement.  Any denial, cancellation,
withdrawal or revocation by the Owners or the Participants of the appointment
under clause 3.13 of the Manager as its agent or the power of attorney granted
by it to the Manager under clauses 3.14, 3.15 or 3.16 shall entitle the Manager
to terminate this Agreement subject to and in accordance with clause 8.7.  If
the Manager takes any action in the name of, or on behalf of, any Owner or
Participant which breaches in any material respect any limit on the Manager’s
powers so to act and as set out in this Agreement, the Manager agrees, upon
notice from the Parent, to take such steps, as its own expense, as are
reasonably required to remedy such breach and its consequences.

 

16

--------------------------------------------------------------------------------


 

Undertaking of the Parent and Owners

 

3.20                        Each of the Parent and the Owners undertakes:

 

(a)                               without prejudice to the rights of the Parent
under this Agreement, to co-operate with, support and not to interfere in any
way with the Manager in respect of the Manager’s performance or procurement of
the Services in accordance with this Agreement;

 

(b)                              to fund or procure the financing of all of the
capital expenditure contemplated by the Business Plan, the Growth Capex Plan and
all Service Costs and working capital requirements provided that the Parent and
the Owners shall not be obliged to fund or procure the financing of capital
expenditure (i) for the items set out in the Growth Capex Plan to the extent
such capital expenditure exceeds US$700,000,000 or (ii) for Maintenance Capex
exceeding in aggregate US$50,000,000 or (iii) in the case of the Parent to fund
or provide financing for Service Costs or working capital requirements in an
aggregate amount in any Operating Year in excess of the Budget Limit for that
Operating Year, provided that in the case of capital expenditure under
(ii) above, the obligation of the Parent to fund such capital expenditure shall
be subject to the Manager providing evidence reasonably satisfactory to the
Parent that such expenditure cannot be met from the financial resources of the
Owners, including the availability of credit facilities;

 

(c)                               to take all steps necessary (taking into
account the Business Plan) to cause their employees, agents, consultants and
subcontractors who, in each case, are involved in the operation, maintenance and
other activities relating to the Facilities to comply with, and in the case of
the Owners only to effect and comply with, the directions and recommendations of
the Manager with respect to the operation of the Facilities and its performance
or procurement of the Services (including in respect of the Parent, to take and
to cause the Participants to take such action as shareholder, participant or
member (as applicable) in any Owner (as directed by the Manager) in respect of
such matters);

 

(d)                              without prejudice to the rights of the Parent
under this Agreement not to take any action or fail to take any action, and to
cause the Participants not to take any action or fail to take any action on
behalf of the Owners, which will or could disrupt the operation of the
Facilities or the Manager’s performance or procurement of the Services or the
Manager in accordance with this Agreement, including:

 

(i)                  not to transfer or otherwise dispose of the assets of the
Facilities (including between the Owners) or the Facilities themselves;

 

(ii)               (other than by the Manager acting as agent or the Manager
exercising its rights under any power of attorney in each case as provided for
in this Agreement) not to enter into any Service Contract in respect of the
Facilities;

 

17

--------------------------------------------------------------------------------


 

(iii)            not to incur or agree to incur any payment obligation on behalf
of the Owners or in respect of the Facilities and (other than by the Manager
acting as agent or the Manager exercising as its rights under any power of
attorney) not to effect any payment from any Owner from the funds available to
the Owner (other than dividends in accordance with clause 7.16, Service Costs in
accordance with clause 7.6 and other than on the express instructions of the
Manager) unless such amounts are excluded from (or be included as an increase
in) the calculation of EBITDA and the Earnout Income Statements under the Sale
and Purchase Agreement;

 

(iv)           (except in accordance with clause Error! Reference source not
found.) not to grant or agree to grant any security interest in respect of the
assets of the Facilities as part of any financing arrangements;

 

(v)              not to commence insolvency or liquidation proceedings (or
equivalent) in respect of the Participants or the Owners;

 

(vi)           except as permitted under clause 13.5 not to reorganise or
restructure in any way the Owners or the Participants or amend, change or
replace the constitutional documents of the Owners; and

 

(vii)        not to transfer or permit the Owners to acquire new assets or
liabilities (other than on the instructions and with the consent of the
Manager);

 

(e)                                  to comply with the terms of any Service
Contract and with Applicable Law in all material respects (and with the
directions of the Manager regarding compliance with Applicable Law in accordance
with clause 3.35);

 

(f)                                    to disclose to the Manager upon request
whether any party to a Service Contract or proposed Service Contract is an
Affiliate of the Parent;

 

(g)                                 in the case of the Parent, not to charge or
recharge to the Owners any costs or expenses (other than the reasonable
remuneration of the Parent’s Appointed Officers or pursuant to a Service
Contract entered into in accordance with clause 3.20(d)(ii)) in respect of the
exercise of the rights or performance of its obligations under this Agreement,
or if charged or recharged, such costs and expenses, other than such
remuneration or pursuant to a Service Contract and taking into account any tax
benefits, will be excluded from (or be included as an increase in) the
calculation of EBITDA and the Earnout Income Statements under the Sale and
Purchase Agreement; and

 

(h)                                 to comply with and be bound by the
instructions and directions of the Manager with respect to the commercial,
administrative, operation, maintenance and capital expenditure activities of the
Facilities other than for activities outside the responsibilities of the Manager
or which are to be undertaken by the Parent, in each case as set out in this
Agreement.

 

18

--------------------------------------------------------------------------------


 

Subcontracts; Sales; Procurement

 

3.21                      Without prejudice to the generality of the other
provisions of this clause Error! Reference source not found., but subject to the
application of the Standards, each of the Parent and the Owners acknowledge that
the Manager has the exclusive right (unless provided otherwise) on behalf of the
Owners to negotiate, enter into, vary, terminate or replace:

 

(a)                                  contracts for the performance or
procurement of any part of the Services (including contracts with consultants
and all aspects of maintenance and refurbishment);

 

(b)                                 contracts (including maintenance contracts)
providing for capital expenditure in connection with the Facilities;

 

(c)                                  agreements for the sale, disposal or
purchase of equipment and other assets used in or forming part of the Facilities
(including for the disposal of scrap metal but excluding any Commodity
Contract);

 

(d)                                 subject to clause 4.3, leasing arrangements
and financing arrangements relating to the procurement of assets and equipment
(including the granting of charges in connection therewith); and

 

(e)                                  Power Purchase Agreements, Coal Sales
Contracts and other arrangements relating to the trading and sales of energy,
coal and coal products including related and/or embedded derivative arrangements
relating to any of the foregoing (each being a Commodity Contract),

 

(collectively, Service Contracts).

 

3.22                           In respect of any Service Contract for capital
expenditure, the Manager shall apply the following procedures:

 

(a)                                  in the case of a Service Contract which is
for capital expenditure in accordance with the Growth Capex Plan and for an
amount of less than or equal to US$5,000,000, the Manager shall not be required
to submit the proposed Service Contract to the Parent in accordance with the
Procurement Procedure nor otherwise require the Parent’s approval for the
execution of that Service Contract or for the making of any payments thereunder;

 

(b)                                 in the case of a Service Contract which is
for capital expenditure in accordance with the Growth Capex Plan and for an
amount of more than US$5,000,000, the Manager shall be required to submit the
proposed Service Contract to the Parent along with evidence that the proposed
contract has been procured by or on behalf of the Manager in accordance with the
Procurement Procedure, but subject to compliance therewith, shall not otherwise
be required to obtain the Parent’s approval for the execution of that Service
Contract or for the making of any payments thereunder; and

 

(c)                                  in the case of a Service Contract which is
for capital expenditure not contemplated in the Growth Capex Plan, the Manager
shall obtain the prior

 

19

--------------------------------------------------------------------------------


 

approval of the Parent (not to be unreasonably withheld or delayed) for the
entry into of that Service Contract in accordance with clause 4.1.

 

3.23                           Subject to clause 3.24, the Manager shall ensure
that Service Contracts:

 

(i)                  shall be on arm’s length terms and in the ordinary course
of the relevant Owner’s business and/or trading, and subject thereto on such
terms as the Manager may (acting as a Reasonable and Prudent Operator in
accordance with the Business Plan) determine (including as to price and
duration) and/or on the best terms which are readily available; and

 

(ii)               shall bind the Parent and the Owners as principal.

 

3.24                           Subject to the Service Contract approval process
set out in clause 4.1, the Manager shall obtain the prior approval of the Parent
(not to be unreasonably withheld or delayed) for the entry into of any Service
Contract:

 

(i)                  which has a duration beyond the Term other than:

 

(A)                              any Commodity Contracts which are entered into
in the ordinary course of business during the last Operating Year and which
expire within two months after the Termination Date or in the case of any annual
Coal Sales Contract within six months after the Termination Date; and

 

(B)                                any Service Contract entered into for the
purchase of ash precipitators for which delivery will be during and after the
Term; and

 

(ii)               which is not within the revenue or expenditure items in the
relevant Annual Budget and (save for Commodity Contracts and any Service
Contract which is for capital expenditure) under which the amounts payable by
the Owners or due to the Owners exceed in aggregate US$1,000,000;

 

(iii)            which is with an Affiliate of the Manager or AES, other than:

 

(aa)                            a Commodity Contract subject to such Commodity
Contract being on arms’ length terms and entered into in accordance with the
Standard of a Reasonable and Prudent Operator (and if requested in writing,
provide details thereof); or

 

(bb)                          a Service Contract entered into for the provision
of advisory or audit services by the relevant Affiliate and which provides for
the payment of amounts to that Affiliate which when aggregated with other
amounts paid or payable under any other such Service Contracts entered into with
an Affiliate of the Manager or AES would not exceed US$500,000 in any Operating
Year;

 

20

--------------------------------------------------------------------------------

 

(iv)           which is a Commodity Contract for a duration of at least twelve
(12) months and for an amount of electrical capacity exceeding 300 MW or is a
Commodity Contract for an amount of coal exceeding 500,000 tonnes, in either
case, aggregating for the purposes of this clause 3.24 deliveries of electricity
or coal, as the case may be, to parties which are known to the Manager to be
affiliates;

 

(v)              for the making by the Owners of any political donation or,
except in accordance with the relevant Annual Budget, any charitable donation;

 

(vi)           for disposal of any material part of the Facilities or assets of
the Owners other than under a Commodity Contract entered into in the ordinary
course of business or in respect of obsolete or surplus equipment or scrap;

 

(vii)        being a Power Purchase Agreement, if the tariff under that Power
Purchase Agreement would, taking into account the tariff under other existing
Power Purchase Agreements, cause the Annual Average Tariff for the then-current
Operating Year to exceed 110% of the Permitted Tariff for that Operating Year.

 

and this clause 3.24 shall apply equally in the case of any variation to a
Service Contract which effects any of the foregoing matters.

 

Consultants

 

3.25         The Manager may, as agent for and on behalf of the Parent and the
Owners, engage and instruct such consultants and advisers (including technical,
legal or financial consultants or advisors) as the Manager considers appropriate
in connection with the provision of the Services, having regard to the Standard
of a Reasonable and Prudent Operator.  The costs of such consultants shall be
borne solely by the Owners as part of the Service Costs.

 

Parent Consents

 

3.26         The Manager shall obtain the prior approval of the Parent (not to
be unreasonably withheld) in relation to the following matters:

 

(a)                                  the sale or creation of any mortgage,
pledge, lien, charge, assignment, hypothecation, priority notice or other
security interest in any part of the Facilities (without prejudice to the
Manager’s rights under clauses 3.21(c) and (d)) or any part of the interest of
the Parent or the Owners in the Facilities (other than retention of title terms
in the ordinary course of business); and

 

(b)                                 the entry into of any Service Contract which
is outside of the ordinary course of business.

 

3.26A      Sales and purchases by the Parent from the Owners will all be on arms
length market price terms and consistent with current business practices and
contracting terms of the Owners.  The Manager agrees that to the extent surplus
power capacity is

 

 

21

--------------------------------------------------------------------------------


 

available for sale by the relevant Owner the Manager will sell, if requested by
the Parent, up to 12.5% of available capacity at any point (up to a maximum
limit of 300 MW) for a period consistent with current contracting practices at
market price and provided such sale does not disrupt the market at that time and
provided further such sale does not require the Manager or the Owner to breach
any contract, Applicable Laws or Relevant Consent.  The Parent agrees to
indemnify the Manager and the Owner for any Costs (as defined in the Sale and
Purchase Agreement) as a result of actions by a Competent Authority with respect
to such sales.

 

3.26B      The Parent may require the Manager to implement a Tariff Freeze and
following such instruction, the calculation of EBITDA and the Earnout Income
Statements under the Sale and Purchase Agreement shall be adjusted to reflect
such Tariff Freeze by assuming the amount of EBITDA which would have been
generated if such Tariff Freeze had not occurred.

 

Bank Accounts and cash management

 

3.27         All amounts received or due to the Owners under the Service
Contracts (including relating to sales under any Power Purchase Agreement or
Coal Sales Contract) or otherwise shall be held in the bank accounts of the
Owners and be available for payment of Management Expenses and Service Costs in
accordance with clause 7.

 

3.28         The chief financial officer as the Parent’s Appointed Officer of
each Owner shall have control over the bank accounts of the Owners and their
subsidiaries and over the management and movement of money in such accounts
(including the currency in which funds are held and/or converted), provided that
he or she shall do so in a manner that is consistent with the payment of the
Management Expenses and the Manager’s instructions relating to the payment of
Service Costs in accordance with clause 7.

 

Insurance

 

3.29         The Parent may at any time, if it determines that insurance cover
for the Facilities becomes available on commercially reasonable terms, obtain or
procure insurance cover for the Facilities or related risks (including the
employees, directors and officers of the Owners and the Manager) and the cost of
such insurance cover shall be borne solely by the Owners as a Services Cost. 
Any proposals for insurance cover for the Facilities shall be provided in
advance to the Manager and the Manager may request further information regarding
the terms of cover and any requirements of the insurers for providing such
cover.  The premium for such insurances (to the extent that such premium exceeds
US$2,000,000 in any Operating Year) and any additional costs to be incurred in
implementing any such insurances, including any requirements for additional
equipment to be installed at the Facilities or changes to operating procedures,
shall be borne by the Owners and excluded from (or be included as an increase
in) the calculation of EBITDA and the Earnout Income Statements under the Sale
and Purchase Agreement.

 

 

 

22

--------------------------------------------------------------------------------


 

Business Conduct

 

3.30         Each of the Parties in performing their obligations in this
Agreement, agrees to comply with the Compliance Requirements and acknowledges
that the Manager will operate and manage the Facilities in accordance with the
Standards of Conduct and the Compliance Program.  The Parent and the Owners
agree that, in providing or procuring the provision of the Services, the Manager
shall not be under any obligation to act, or omit to act, in any manner which
might cause the Manager or the Owners or any of its officers, employees,
representatives or agents to be in breach of any of the provisions of the
Standards of Conduct and the Compliance Program.

 

3.31         Each of the Parties agrees that it will, and will ensure that its
participants, owners, controlling shareholders, directors, officers, employees
or any other person (including any of its Affiliates, contractors,
subcontractors, consultants, representatives or agents) shall:

 

(a)                                  not make a Prohibited Payment to any person
or organization either directly or indirectly (through an agent, representative,
sub-contractor or other third party) in connection with this Agreement or for
the purpose of providing the Service or otherwise;

 

(b)                                 not engage in a Prohibited Transaction with
respect to this Agreement or for the purpose of providing the Service or
otherwise; and

 

(c)                                  comply fully with all applicable laws
relating to anti-corruption, anti-money laundering, anti-terrorism and economic
sanction and anti-boycott (including the United States Foreign Corrupt Practices
Act and other such laws of the United States).

 

3.32         Each of the Parties agrees that it will not instruct any of its
directors, officers, employees or any other person (including any of its
Affiliates, contractors, subcontractors, consultants, representatives or agents)
to take any action which would be in breach of the obligations in clauses 3.30
and 3.31.

 

Audit

 

3.33         Without prejudice to the responsibility of the Parent and the
Owners under clause 4.10, the Manager shall arrange for the books and records,
accounts and other financial information of the Owners or otherwise relating to
the operation of the Facilities (the Owner Accounts) to be prepared from time to
time in respect of each Operating Year for annual accounts and semi-annual
accounts to be audited by a firm of international accountants as appointed by
the Parent pursuant to clause 4.10, provided that notwithstanding the Owner
Accounts may be used to calculate EBITDA and the Earnout Income Statements under
the Sale and Purchase Agreement the Manager or the Seller shall be entitled to
object to any items in the Owner Accounts in case of any dispute relating to
such calculations.  The Owner Accounts shall be prepared in accordance with IFRS
(to the extent reasonably practicable in the first Operating Year).  The Manager
shall have the right at its own cost to audit and/or procure that any third
party on its behalf audit the Owner Accounts.

 

 

 

23

--------------------------------------------------------------------------------


 

3.34         The Manager and the auditor preparing the Owner Accounts shall have
all access to the books and records, accounts and other financial, tax and
accounting information, employees and other resources of the Manager, the Owners
and the Facilities necessary for the preparation of the Owner Accounts.

 

Compliance with Applicable Law

 

3.35         For the period of three months commencing on the Effective Date,
the Parties shall consult with each other regarding all potential breaches of
Applicable Law or Relevant Consents that may arise or have arisen prior to the
Effective Date, in respect of the operation and maintenance of the Facilities
and the other activities of the Manager within the Services.  Thereafter the
Manager shall direct the Owners to, and otherwise in performance of the Services
the Manager shall, comply with all Applicable Laws and Relevant Consents in all
material respects, other than in accordance with any approval by the Parent that
an act or omission by the Manager or the Owners, as the case may be, shall for
the purposes of this Agreement not be regarded as a breach of an Applicable Law
or Relevant Consent.

 

Limits on Authority

 

3.36         The Parties agree that notwithstanding any other provision of this
Agreement which may purport to confer upon the Manager freedom to take certain
actions in connection with its rights and obligations under this Agreement, such
freedom shall not entitle the Manager to exceed any limits imposed in this
Agreement on the Manager’s freedom in performing the Services, operating and
maintaining the Facilities and fulfilling its other obligations including
without limitation:

 

(a)                                  the obligation in clause 3.1 to comply with
the Standards;

 

(b)                                 the requirement to obtain the Parent’s
consent as provided for in clauses 3.24 and 3.26;

 

(c)                                  the Manager’s obligation not to exceed the
agreed Annual Budget beyond the limits allowed in clause 7.10 without the
Parent’s consent.

 

4.             OBLIGATIONS OF OWNERS AND PARENT

 

Approval process

 

4.1           The Parent agrees and acknowledges that its timely approval of any
Service Contract or other matter submitted to it by the Manager in accordance
with this Agreement is essential for the performance of the Services and agrees
to maintain sufficient personnel with appropriate qualifications, experience and
availability to consider such matters under this Agreement.  If in respect of
any Service Contract or other matter submitted to it by the Manager in
accordance with this Agreement, the Parent does not notify the Manager whether
or not such Service Contract or matter is approved within 10 Business Days after
delivery of such details of that Service Contract or matter as are required to
be delivered in accordance with this Agreement (or otherwise such details as the
Manager reasonably determines or the Parent reasonably requires are necessary
for such approval), the Parent agrees that such

 

 

24

--------------------------------------------------------------------------------


 

Service Contract or matter shall for all purposes under this Agreement be deemed
to be approved by the Parent for and on behalf of itself and the Owners and the
Manager shall be entitled conclusively to rely upon such deemed approval in its
performance of the Services.

 

Access to Facilities and Records

 

4.2           The Parent and the Owners agree that the Manager, its agents,
consultants, employees and sub-contractors shall have full and unrestricted
access to (i) the Facilities in order to perform or procure the performance of
the Services and (ii) the bank accounts and the books and records, accounts and
other financial, tax and accounting information of the Owners and the
Participants to the extent necessary for the Manager to arrange the preparation
of the Owner Accounts.

 

Financial and Tax Matters

 

4.3           The Parent and the Owners acknowledge and agree that the Services
and the obligations to be performed by the Manager shall not include any tax and
treasury matters, activities and functions relating to the Owners, the
Facilities and any amount payable under or in connection with this Agreement
(including Service Costs payable to any party) or activities associated with
defining all tax positions in respect of the foregoing, including the
preparation and completion of all tax filings, dealing with tax authorities and
resolving any tax related litigation or proceedings and such matters shall be
the responsibility of and be carried out by the Owners. Any proposals or
agreements relating to (a) the grant of any security interests in respect of the
assets of the Facilities as part of any financing arrangement or (b) leasing
arrangements and financing arrangements relating to the procurement of the
assets and equipment for the Owners shall require the approval of the Manager’s
Representative and the chief financial officer as the Parent’s Appointed
Officer.

 

Consents; Dealings with Regulatory Matters; Visas

 

4.4           The Parent and the Owners acknowledge and agree that the Services
and the obligations of the Manager shall include preparing timely submissions,
applications and other documentation necessary for obtaining and maintaining all
Relevant Consents required from time to time for the commercial, administrative,
operation, maintenance and capital expenditure activities of the Facilities in
accordance with the Business Plan and capital expenditure in accordance with the
Growth Capex Plan.  The Manager shall maintain or procure the maintenance of a
register of all such Relevant Consents and shall inform the Owners of actions
required to obtain and to maintain such Relevant Consents in full force and
effect.  The Manager shall provide all reasonable assistance to the Owners in
procuring, obtaining and maintaining Relevant Consents, including, where
appropriate, by preparing applications reasonably necessary for the obtaining of
such Relevant Consents and providing completed applications to the Parent’s
Representative for submission to the relevant Competent Authority.

 

4.5           The Parent and the Owners acknowledge and agree that the Services
and the obligations of the Manager shall not include negotiating and liaising
with all Competent Authorities in Kazakhstan (unless the Manager notifies the
Owners in

 

 

25

--------------------------------------------------------------------------------


 

writing otherwise and subject to the performance by the Manager of the matters
within its responsibility under clause 4.4) with respect to all aspects of the
commercial, administrative, operation, maintenance and capital expenditure
activities of the Facilities, including:

 

(a)                                  dealing with any tax authority with respect
to the accounts, books and records and other financial information of the Owners
and relating to the Facilities;

 

(b)                                 all environmental permits and enforcement
actions and litigation;

 

(c)                                  all compliance requirements of the
Kazakhstan stock exchange;

 

(d)                                 the proper consideration and issue of all
Relevant Consents in Kazakhstan; and

 

(e)                                  obtaining and maintaining all work permits,
visas and other residency and employment requirements from any Competent
Authority in Kazakhstan as required from time to time for the employees of the
Owners and the Manager.

 

4.6           If there is any delay or interruption to the performance of the
Services or the operation and maintenance of the Facilities as a result of
(i) any Relevant Consent, works permit, visa or other residency or employment
requirement not being obtained from any Competent Authority as required from
time to time for the employees of the Owners and the Manager or (ii) any action
or inaction by any Competent Authority, in each case not solely attributable to
any failure by the Manager to discharge its responsibilities under clause 4.4 to
the extent it is reasonably able to do so acting as a Reasonable and Prudent
Operator, the calculation of EBITDA and the Earnout Income Statements in
accordance with the Sale and Purchase Agreement shall be adjusted to reflect the
consequences of such delay or interruption by assuming the amount of EBITDA
which would have been generated if such delay or interruption had not occurred.

 

4.7           If the Manager is unable to perform or prevented from performing
its obligations under this Agreement in all material respects for a period of
30 days for any reason or the Facilities cannot be operated in all material
respects for any reason for a period of 30 days due to (i) the failure of the
Parent and the Owners to procure, obtain and maintain Relevant Consents and work
permits, visas and other residency and employment requirements from any
Competent Authority in Kazakhstan as required from time to time for the
employees of the Owners and the Manager or (ii) any action or inaction by any
Competent Authority in each case not solely attributable to any failure by the
Manager to discharge its applicable responsibilities under this Agreement to the
extent it is reasonably able to do so acting as a Reasonable and Prudent
Operator, a Suspension Event shall be deemed to have occurred under clause 8.10.

 

Litigation

 

4.8           The Parent and the Owners acknowledge and agree that the Manager’s
responsibilities shall not include, and the Owners shall be responsible for, the
conduct of all and any claims (whether existing or arising prior to, on or after
the date of this Agreement) made against the Manager, the Owners or the Parent
in connection with

 

 

26

--------------------------------------------------------------------------------


 

the Facilities or against the Facilities themselves or in any way impacting the
Facilities and heard in the courts of Kazakhstan (Relevant Claims).

 

4.9           To the extent any Relevant Claim includes the Manager as a party
to such claim, the Parent shall consult with the Manager with respect to the
conduct of such Relevant Claim and any proceedings relating thereto, provided
that (i) the Parent shall not admit liability on the part of the Manager or
settle any Relevant Claim affecting the Manager, in either case, without
indemnifying the Manager in respect of such Relevant Claim and, in any event,
without the written consent of the Manager and (ii) the Manager shall have the
right at any time to elect to retain or take control of the conduct of any
Relevant Claim involving the Manager and any related proceedings (and including
to appoint its own counsel) and the costs of the Manager retaining or taking
control of such Relevant Claim shall  (without prejudice to clause 11)
constitute Service Costs.

 

Audit required by Applicable Law

 

4.10         The Parent and the Owners acknowledge and agree that the Services
do not include any responsibility for, and the Owners shall be responsible for,
ensuring that the books and records, accounts and other financial information of
the Owners or relating to the Facilities are prepared and audited in compliance
with IFRS in force from time to time in Kazakhstan, all Applicable Law and
requirements of any Competent Authority.  The external auditors of the Owners
shall be appointed by the Parents.

 

Co-operation of the Manager

 

4.11         Without the Manager having any liability for the performance of the
matters excluded from the Services as set out in this clause 4, the Manager
shall provide reasonable assistance and co-operation to support the performance
by the Parent and the Owners (as the case may be) of their obligations as set
out in this clause 4.

 

Liability of Parent and Owners

 

4.12         Each of the Owners agree that they shall be joint and severally
liable for the obligations of the Owners as set out in this Agreement.  The
performance by the Manager of any obligation in respect of any of the Owners
shall constitute due performance of that obligation of the Manager to the
Owners.

 

4.13         Subject to clause 3.20(b), the Parent agrees and undertakes to
provide to the Owners, or procure the provision of, all necessary financial and
other resources so as to enable the Owners perform and discharge in full and on
a timely basis all of their obligations under this Agreement to the extent such
obligations relate to matters which are not the responsibility of the Manager
under the terms of this Agreement or are obligations of the Parent.

 

4.14         If any of the Owners does not comply with any of its obligations
under this Agreement, the calculation of EBITDA and the Earnout Income
Statements shall be adjusted in accordance with the Sale and Purchase Agreement
to reflect such non-compliance by assuming the amount of EBITDA which would have
been generated if the Owners had complied with such obligation.

 

 

27

--------------------------------------------------------------------------------


 

5.             REPRESENTATIVES

 

Parent’s Representative

 

5.1           Without prejudice to the Manager’s absolute discretion to direct
the operation of the Facilities, the Parent shall appoint as its representatives
up to two persons (which shall not include the Parent’s Appointed Officers) who
shall be the sole points of contact for the Manager and shall have full power
and authority:

 

(a)                                  to receive instructions from the Manager in
respect of the operation of the Facilities and to act on behalf of the Parent
and the Owners in connection with all matters concerning this Agreement and the
performance or procurement of the Services; and

 

(b)                                 to give and receive, on behalf of the Parent
and the Owners, any communication or decision on behalf of the Parent or the
Owners under this Agreement (but not to amend the terms of this Agreement).  Any
such communication or notice so given or notified shall be deemed to be that of
the Parent and the Owners and shall bind the Parent and the Owners accordingly.

 

Manager’s Representative

 

5.2           The Manager shall appoint as its representative for the Services a
person (the Manager’s Representative) who shall be the sole point of contact for
the Parent and shall have full power and authority to act and receive any
approvals or instructions from the Owners on behalf of the Manager in connection
with the operation, maintenance and management of the Facilities and the
provision of the Services.

 

5.3           All day to day communications (whether in writing or by telephone)
from the Parent or the Owners to the Manager shall be directed only to the
designated Manager’s Representative and any communication from the Parent or the
Owners to the Manager not directed to the designated Manager’s Representative
shall not constitute delivery to or notification of the Manager unless notified
pursuant to clause 20.

 

Deputies

 

5.4           Each of the Parent’s Representative and the Manager’s
Representative shall appoint a deputy to act in his place during any period of
absence. Each such deputy shall be appointed in writing and his appointment
copied to the other Parties and during the period of his appointment shall have
all the powers of the Parent’s Representative or the Manager’s Representative
(as the case may be) save to the extent of any limitation on such powers made
known in writing by his appointor to the other Parties. No such limitation shall
be such that it is impractical for the relevant deputy to fulfil the functions
of the Parent’s Representative or Manager’s Representative, as the case may be.
Any revocation of such appointment of a deputy shall be in writing and copied to
the other Party.

 

 

 

28

--------------------------------------------------------------------------------


 

Changes of Representatives

 

5.5           Each of the Parent and the Manager shall inform the other in
writing of any change in the identity of the Parent’s Representative or, as the
case may be, the Manager’s Representative or their respective deputies.

 

6.             BUSINESS PLAN; GROWTH CAPEX PLAN; ANNUAL BUDGET

 

Business Plan and Growth Capex Plan

 

6.1           The Parent, the Owners and the Manager have agreed the Business
Plan and the Growth Capex Plan to take effect from the Effective Date which
covers the period from the Effective Date to 31 December 2010.  The Business
Plan is set out in Schedule 2 to this Agreement and the Growth Capex Plan is set
out in Schedule 3 to this Agreement.  Within 30 days after the Effective Date,
the Manager will provide the Parent with, and will update as part of each Annual
Budget, the work milestones within the parameters of the Growth Capex Plan,
subject to the provisos therein.

 

6.2           The Business Plan and the Growth Capex Plan may not be changed
without the consent of the Parent.  The Manager may from time to time prepare
and submit to the Parent proposed amendments to the Business Plan and the Growth
Capex Plan.  The Parent may also propose to the Manager amendments to the
Business Plan and the Growth Capex Plan.  Each proposed revised Business Plan
and/or the Growth Capex Plan will be in substantially the same form and contain
the same level of detail as set out in the Business Plan attached at Schedule 2
or the Growth Capex Plan attached as Schedule 3 (as the case may be).  If the
Manager and the Parent do not agree any proposed amendment to the Business Plan
and/or the Growth Capex Plan, the Business Plan set out in Schedule 2 and the
Growth Capex Plan set out in Schedule 3 (in either case, with such amendments as
previously agreed) shall continue to apply.

 

Annual Budget

 

6.3           For a thirty day period after the Effective Date, the Manager and
the Parent shall consult and use commercially reasonable endeavours to agree the
form of Annual Budget.  Subject thereto, the Manager shall prepare each Annual
Budget having regard to the Standard of a Reasonable and Prudent Operator and
consistent with applicable practices previously adopted and the proposals of the
Parent as to the form of the Annual Budget.  On or before 30 September of each
Operating Year (and, in respect of the first Operating Year, within 30 days
after the Effective Date), the Manager shall submit for information to the
Parent a budget for the following Operating Year (Annual Budget) which shall
inter alia:

 

(a)                                  provide for the financial projections of
the Owners’ operating income and expenditure, balance sheets and cashflow (all
relating to the Facilities) prepared in accordance with IFRS (to the extent
reasonably practicable in the first Operating Year);

 

(b)                                 provide for planned operating and
maintenance activities in respect of the Facilities;

 

 

 

29

--------------------------------------------------------------------------------


 

(c)                                  identify the Service Contracts which may be
entered into by the Manager as agent of the Owners in respect of that Operating
Year; and

 

(d)                                 identify any variations to the Business
Plan.

 

6.4           Within 15 Business Days of the Manager’s submission of an Annual
Budget to the Parent and the Owners pursuant to clause 6.3, the Parent, the
Owners and the Manager shall discuss the Annual Budget and shall use
commercially reasonable endeavours to agree revisions to the Annual Budget to
take account of the comments of the Parent and the Owners.

 

6.5           The Manager shall not be required to adopt any comment of the
Parent or the Owners with respect to the Annual Budget received after the
25th Business Day following the Manager’s submission of an Annual Budget to the
Parent and the Owners pursuant to clause 6.3.  If the Parent and the Manager
cannot agree the amendments to the Annual Budget, the Annual Budget shall be
revised (if necessary) in line with the Business Plan and the Growth Capex Plan
and shall apply as amended.  If the Parent and the Owners do not submit comments
on the Annual Budget to the Manager within such 25 Business Day period, the
Annual Budget shall be deemed approved.

 

6.6           The amounts set out in the Annual Budget shall be forecast and
estimated amounts, according to the projections and estimates of the Manager
acting as a Reasonable and Prudent Operator.

 

7.             PAYMENTS TO MANAGER

 

Management Expenses

 

7.1           Throughout the Term of this Agreement, the Owners shall pay the
Manager a lump sum amount in reimbursement of the Manager’s costs and expenses
(Management Expenses) equal to US$2,000,000 for each Operating Year during the
Term, to be paid in arrears by the Owners in four equal instalments of
US$500,000 on or before each 31 December, 31 March , 30 June and
 30 September of each Operating Year, commencing on 31 March 2008 and the final
payment shall be made on 31 December 2010.

 

7.2           The Manager shall provide evidence of its registration as a branch
with the relevant Competent Authority in Kazakhstan and any payment of
Management Expenses shall be deferred until such evidence is provided.

 

7.3           The Manager shall not be required to provide any details of
Management Expenses in connection with the amounts due and payable under
clause 7.1.

 

7.4           The Management Expenses shall be paid by the Owners (or the Parent
as the case may be) by electronic transfer in cleared funds in Dollars to the
account within Kazakhstan designated by the Manager for such purpose without
set-off, demand or counterclaim by the Manager and free and clear of all taxes,
provided that the Owners or the Parent, as the case may be, may set off against
the Management Expenses any amount which is determined in accordance with
clause 15.6 to be due and payable by the Manager to any Owner or the Parent.

 

30

--------------------------------------------------------------------------------


 

7.5           Save where the Agreement is terminated before 31 January 2010 and
without prejudice to clause 7.2, the Parent and the Owners agree and acknowledge
that the Manager shall be entitled to payment of the Management Expenses
irrespective of the operation of the Facilities or the Manager’s performance or
procurement of the Services and regardless of the occurrence of the events set
out at clauses 8.3(i) to (ix).

 

Service Costs

 

7.6           All amounts of capital expenditure, operational expenditure,
financing costs, staff costs (other than the Manager Costs), overheads or
internal costs, expenses and other costs incurred or forecast to be incurred or
to become due in respect of the commercial, administrative, operation,
maintenance and capital expenditure activities (including insurance) of the
Facilities, in each case, incurred in accordance with this Agreement (Service
Costs) are the sole responsibility of the Owners.  Without prejudice to the
Manager’s right to be paid the Management Expenses pursuant to clause 7.1, the
Manager shall be responsible for the Manager Costs.

 

7.7           The Manager shall be entitled to incur any and all Service Costs
as agent for and on behalf of the Owners (including under Service Contracts) or
to direct the Owners to incur or become responsible for and pay all Service
Costs.

 

7.8           Notwithstanding any other provision of this Agreement, the Manager
shall have no obligation to pay from its own funds or to otherwise fund Service
Costs.

 

7.9           The Manager shall include a summary of the Service Costs (other
than Manager Costs or Management Expenses) incurred in the previous month and
estimated to be incurred in the next month in each monthly report provided by
the Manager under paragraph 12.1 of Schedule 1.

 

Compliance with Annual Budget

 

7.10         The Manager agrees that it will obtain the prior approval of the
Parent in accordance with clause 4.1 prior to incurring any Service Costs in any
Operating Year which would, taking into account remaining expenditure in that
Annual Budget, cause the aggregate Service Costs incurred in that Operating Year
to exceed the Budget Limit for that Operating Year.

 

Currency of Payments

 

7.11         The Management Expenses and amounts due under clause 7.1 shall be
paid in Dollars in accordance with clause 7.4.

 

7.12         All amounts of Service Costs shall be paid by the Owners in the
currency in which such Service Costs are incurred by the Owners or by the
Manager as agent of the Owners.

 

 

 

31

--------------------------------------------------------------------------------

 

Withholding tax and grossing up

 

7.13         The Parent and the Owners, as the case may be, shall pay all sums
payable by it under this Agreement free and clear of all deductions or
withholdings unless the law requires a deduction or withholding.  If a deduction
or withholding is so required, the Parent or the Owners, as the case may be,
shall increase the amount paid by it so that after deducting and withholding any
amounts required by Applicable Laws, the net amount the Manager receives shall
equal the full amount which it would have received had no deduction or
withholding from the original amount been required.

 

7.14         If any Competent Authority in Kazakhstan brings any sum paid by the
Parent or the Owners to the Manager under or pursuant to this Agreement into
charge to tax, including value added or goods and services tax and withholding
tax but excluding income tax, then the Parent or the Owners, as applicable,
shall bear the costs of such tax and shall pay such additional amount as will
ensure that the total amount paid under this Agreement, less the tax chargeable
on such amount, is equal to the amount that would otherwise be payable under
this Agreement if no tax was due and payable in Kazakhstan on the payments
pursuant to this Agreement.  The Manager will cooperate with the Parent and
Owners to mitigate any tax liability.

 

Late Payment

 

7.15         If any payment which becomes due under this Agreement remains
unpaid after the due date thereof, such payment shall accrue interest daily at
the Default Interest rate specified in the Sale and Purchase Agreement from the
date on which payment was due until the date payment is actually received.  The
right of any Party to receive interest in respect of the late payment of any sum
due shall be without prejudice to such other rights which such Party may have in
respect of such late payment.

 

Dividends

 

7.16         The Parent and the Owners may declare dividends and make
distributions in respect of the shares in the Owners or other instruments
providing capital amounts from the Parent or any of its Affiliates to the
Owners, in an amount not exceeding the amount available for dividends or other
distributions in accordance with Applicable Law less an amount sufficient for
the Owners to meet the working capital requirements determined in accordance
with the Annual Budget for that Operating Year provided that none of the Parent
or the Owners are in default of their respective obligations hereunder at the
time of declaring dividends or making distributions and, in any event, the
Owners shall notify the Manager at least 5 Business Days before declaring any
dividends or making any distributions.

 

8.             DEFAULT AND TERMINATION

 

Voluntary Termination by the Parent

 

8.1           Without prejudice to any claim that the Parent, the Owners or the
Manager may have against the other Parties arising out of this Agreement prior
to such termination, the Parent may elect to terminate this Agreement on
30 days’ notice to the Manager without cause, provided that the Parent shall
(within 30 days of such

 

 

32

--------------------------------------------------------------------------------


 

notice) pay to the Manager an amount equal to the Parent Voluntary Termination
Payment which amount shall be treated as part of the Total Consideration payable
under the Sale and Purchase Agreement and shall immediately become due and
payable by the Parent to the Manager within 30 days of the Parent’s notice of
election under this clause 8.1.  Such termination shall take effect and such
payment shall become due and payable, notwithstanding any Party may be or become
entitled to terminate this Agreement pursuant to any other provision of this
Agreement.

 

Voluntary Termination by the Manager

 

8.2           Without prejudice to any claim that the Parent, the Owners or the
Manager may have against the other Parties arising out of this Agreement prior
to such termination, the Manager may elect to terminate this Agreement on
30 days’ notice to the Parent without cause and the Parent shall (within 30 days
of such notice) pay to the Manager an amount equal to the Manager Voluntary
Termination Payment which amount shall be treated as part of the Total
Consideration payable under the Sale and Purchase Agreement and shall
immediately become due and payable by the Parent to the Manager within 30 days
of the Manager’s notice of election under this clause 8.2.  Such termination
shall take effect and such payment shall become due and payable, notwithstanding
any Party may be or become entitled to terminate this Agreement pursuant to any
other provision of this Agreement.

 

Termination by the Parent

 

8.3           If :

 

(a)                                  the Manager wilfully and intentionally
ceases all operation of the Facilities for a continuous period of 30 days or
more; or

 

(b)                                 the Manager fails to provide the Services or
performs the Services in a manner which has resulted in material damage to all
or a material part of the Facilities for a continuous period of 30 days, or

 

(c)                                  the AES Credit Support Provider files for
bankruptcy under the laws of its jurisdiction of incorporation or makes any
composition or arrangement with its creditors and such filing, composition or
arrangement has not been discharged within 30 days thereof;

 

other than, in any case, where such cessation, failure, performance or
bankruptcy event is due to or results from:

 

(i)                  any breach by the Parent or the Owners of any of their
respective obligations under this Agreement;

 

(ii)              circumstances which would result in the Manager or its
Affiliates incurring liability for which it is not indemnified by the Parent and
the Owners or would constitute breach of the Compliance Programme or would
require the Manager to act contrary to the Standard of a Reasonable and Prudent
Operator;

 

 

 

33

--------------------------------------------------------------------------------


 

(iii)            circumstances beyond the Manager’s control;

 

(iv)           Force Majeure;

 

(v)              any Change in Law;

 

(vi)           the failure for any Relevant Consent or work permit, visa or
other residency and employment requirement required for the employees of the
Owners and the Manager to be obtained, renewed or maintained, in each case not
solely attributable to any failure by the Manager to discharge its
responsibilities under clause 4.4;

 

(vii)        any action or inaction by any Competent Authority in Kazakhstan not
solely attributable to any failure by the Manager to discharge its applicable
responsibilities under this Agreement;

 

(viii)     any Relevant Claim or litigation or other proceedings in connection
with a Relevant Claim in respect of which a Reasonable and Prudent Operator
would act in a similar way;

 

(ix)             any of the following events:

 

(A)                              strike, lockout, go-slow, work to rule or other
industrial disturbance (other than of the Manager’s own employees);

 

(B)                                sabotage, act of vandalism;

 

(C)                                explosions, chemical nuclear or radioactive
contamination;

 

(D)                               mechanical breakdown of equipment at the
Facilities and/or maintenance stoppages, whether planned or unplanned;

 

(E)                                 pressure waves caused by aircraft or other
aerial devices travelling at sonic or supersonic speeds;

 

(F)                                 lightning, fire, storm, flood, extreme
weather, earthquake, accumulation of snow or ice or other natural disasters or
phenomena; or

 

(G)                                significant archaeological discoveries at or
near the Facilities,

 

then the Parent may give written notice to the Manager stating that a Manager
Failure has occurred and specifying the nature of the Manager Failure and any
actions the Parent believes are necessary to remedy such Manager Failure.

 

8.4           For a period of up to 120 days following a notice given by the
Parent and the Owners under clause 8.3 (the Advance Period), the Manager and the
Parent and the Owners shall discuss and co-operate to pursue a remedy to the
Manager Failure specified in such notice and to identify such changes to the
Services as necessary to ensure the continued operation of the Facilities,
provided that at any time if the Manager does not agree that a Manager Failure
has occurred, the Manager may refer the matter for resolution in accordance with
clause 15 and the Advance Period shall not commence until such matter is
resolved or determined by an Expert.

 

 

34

--------------------------------------------------------------------------------


 

8.5           If the Manager Failure subsists for the duration of the Advance
Period, then at the end of the Advance Period, the Parent may deliver a further
notice to the Manager.  Following receipt by the Manager of such notice given in
respect of a Manager Failure identified in clauses 8.3(a) or (b), the Manager
shall have 60 days within which to remedy the Manager Failure.  If at the end of
such 60 day period, the Manager Failure is subsisting, the Parent shall be
entitled to terminate this Agreement forthwith on 10 days’ written notice from
the Parent to the Manager.  In the event of a Manager Failure identified in
clauses 8.3(c) the Parent and the Owners may terminate this Agreement forthwith.

 

8.6           If this Agreement is terminated by the Parent under clause 8.5,
the Parent shall (within 30 days of the Termination Date) pay to the Manager any
due but unpaid amount of the Management Expenses and a pro rata amount of
Management Expenses for the quarter in which the Termination Date occurs.

 

Termination by the Manager

 

8.7           The Manager shall be entitled (but not obliged) to terminate this
Agreement upon seven days notice:

 

(a)                                  if the Parent fails to pay any amount
specified in this Agreement (including the Management Expenses) or fund the
Service Costs or any other amount required to be paid on account of the Owners
on or before the 30th day following the Manager’s demand for payment to be made
in accordance with this Agreement;

 

(b)                                 if any of the Owners or the Participants
denies, cancels, withdraws or revokes the appointment under clause 3.13 of the
Manager as its agent or the power of attorney granted by it to the Manager under
clauses 3.14, 3.15, or 3.16 and has not reappointed the Manager as its attorney
under clause 3.13 within 30 days of such denial, cancellation, withdrawal or
revocation or, irrespective of the reappointment of the Manager as attorney
under clause 3.13, such event occurs three or more times;

 

(c)                                  if the Parent fails to comply with the
provisions of clauses 3.20 or 4.13 (other than in respect of payments) after
receipt by the Parent of written notice from the Manager requiring the Parent to
remedy such failure and such failure (if capable of remedy) has not been
remedied within 30 days of such notice; or

 

(d)                                 any Change of Control of any of the Owners
or in respect of the Facilities or the completion of any disposition of an
interest in the Owners or the Facilities which would result in the State
Procurement Rules applying to the Manager, the Facilities or the Manager’s
provision of the Services.

 

 

 

35

--------------------------------------------------------------------------------


 

Continuation

 

8.8           Notwithstanding any breach, default or omission by any Party, the
other Parties may elect unanimously to continue to treat this Agreement as in
full force and effect and to enforce their respective rights hereunder and
failure of any Party to exercise any right hereunder including the right to
termination shall not be deemed a waiver of such right for any continuing or
subsequent default.

 

Termination Payment; Suspension Event

 

8.9           If (i) the Manager becomes entitled to terminate this Agreement
pursuant to clause 8.7, 8.10 or 9.2 or (ii) the Sale and Purchase Agreement is
terminated by the Seller thereunder following breach by the Purchaser thereunder
then, the Parent shall (within 30 days of such event) pay to the Manager an
amount equal to the Termination Payment which amount shall be treated as part of
the Total Consideration payable under the Sale and Purchase Agreement and shall
immediately become due and payable by the Parent to the Manager within 30 days
of the Manager’s demand.

 

8.10         If the Manager is unable to perform or prevented from performing
its obligations under this Agreement in all material respects for a period of
30 days for any reason or the Facilities cannot be operated in all material
respects for any reason (other than due to the occurrence of Force Majeure) for
a period of 30 days (including where the Manager’s inability to perform its
obligations is due to the occurrence of any one of the events set out in
clauses 8.3(i) through (ix) (inclusive other than subclause (iv))), then a
Suspension Event shall be deemed to have occurred and the Manager shall notify
the Parent and Owners of its belief that a Suspension Event shall have occurred
and:

 

(a)                                  if the Parent notifies the Manager within
15 Business Days of the Manager notifying the Parent and the Owners of its
belief that a Suspension Event has occurred that it wishes the Manager to
continue to provide the Services notwithstanding the occurrence of such
Suspension Event, in addition to all other amounts payable under this Agreement
by the Parent and the Owners to the Manager (including the Management Expenses
and Service Costs), the Parent shall pay (at the end of each relevant Earnout
Period during which the Facilities or the Manager were affected by such
Suspension Event but without prejudice to the Manager’s entitlement to the
Earnout Consideration in respect of any other Earnout Period) to the Manager the
Earnout Consideration that would be payable (on the assumption that the EBITDA
in the relevant Earnout Period was at least equal to the High Target) in respect
of the Earnout Period in which the Suspension Event occurs and each subsequent
Earnout Period during any part of which the relevant Suspension Event is
subsisting; and

 

(b)                                 if the Parent does not notify the Manager
that it wishes the Manager to continue to provide the Services within
15 Business Days following the Manager notifying the Parent and the Owners of
its belief that a Suspension Event has occurred, then this Agreement shall
terminate and the Manager may demand the Termination Payment in accordance with
clause 8.9.

 

 

 

36

--------------------------------------------------------------------------------


 

Non prejudice to claims

 

8.11         Termination on the grounds referred to in this clause 8 shall be
without prejudice to any claim that the Parent, the Owners or the Manager may
have against the other Parties arising out of this Agreement prior to such
termination (other than any such prior claim in respect of the calculation of
Earnout Consideration where such amounts have been included in full in the
Termination Payment payable under clause 8.9).

 

Disengagement

 

8.12         Promptly following the Termination Date, the Manager shall hand or
deliver to, or relinquish custody in favour of, the Owners or, if applicable, a
Successor Manager all amounts to the credit of any bank account managed by the
Manager in the name of or as agent or trustee for the Owners in relation to its
role as Manager and all books, records and inventories and all property held as
agent or trustee for the Owners relating to the commercial, administrative,
operation, maintenance and capital expenditure activities of the Facilities. The
Manager shall use reasonable endeavours to transfer to the Owners or, if
applicable, a Successor Manager, effective as of the Termination Date, any
rights it may have as Manager under the Service Contracts.

 

8.13         If the Owners or the Parent enter into an agreement with a
Successor Manager for provision of Services equivalent to the Services following
termination of this Agreement, the Manager shall (without prejudice to its
rights hereunder) during the last six months of the Term (or any shorter period
following execution of such agreement with the Successor Manager), provide
reasonable access for such Successor Manager and its representatives to the
Facilities and (subject to the Manager’s rights under clause 3.6 and subject to
the Successor Manager executing and complying with the terms of a
confidentiality agreement in such form as the Manager reasonably requires)
documents and information in the Manager’s possession relating to the
Facilities.

 

8.14         The Manager shall, at least 12 months prior to the expiry of the
Term, prepare and submit to the Parent and the Owners a Transition Plan.  The
Transition Plan shall cover the six months prior to the expiry of the Term and
shall be taken account of in the preparation of the Annual Budget for the
Operating Year ending 31 December 2010.  The Transition Plan shall provide for
the management of the transfer of the commercial, administrative, operation,
maintenance and capital expenditure activities of the Facilities from the
Manager to a Successor Manager or to the Owners and the migration from that
Termination Date of the commercial, administrative, operation, maintenance and
capital expenditure activities of the Facilities from the Manager Proprietary
Systems to replacement systems and procedures designated by the Parent and the
Owners

 

8.15         In accordance with the Transition Plan, the Parent, the Owners and
the Manager shall co-operate within the period prescribed in the Transition Plan
prior to the Termination Date (if such date occurs at the expiry of the Term) to
complete the Transition Plan.

 

 

 

37

--------------------------------------------------------------------------------


 

8.16         In the event of early termination of this Agreement by the Manager
or the Parent, the Manager shall if required by the Owners continue to operate
the Power Station for a period specified by the Owners but not exceeding 90 days
whilst the Successor Manager is installed, including taking the actions
contemplated in clause 8.13 for the Successor Manager to understand management
of the Owners. During any such period the Manager shall continue to act in all
respects in accordance with this Agreement as if the same had not been
terminated and the Manager’s obligations hereunder continued during such period.
The Owners shall afford the Manager every assistance in redeploying staff or
making use of temporary staff to carry out its obligations.

 

8.17         All costs and expenses of any of the Parties associated with the
transfer of the Services and the Manager’s obligations under the Agreement and
the Service Contracts to the Owners or, if applicable, a Successor Manager
before or after the Termination Date, shall be for the account of the Parent and
the Owners and the Parent and the Owners shall reimburse such costs to the
Manager on demand, including after the Termination Date.  Any costs and expenses
of the Manager associated with the transfer of the Services and the Manager’s
obligations under the Agreement and the Service Contracts to the Owners or, if
applicable, a Successor Manager before the Termination Date shall be excluded
from (or be included as an increase in) the calculation of EBITDA and the
Earnout Income Statements under the Sale and Purchase Agreement for the relevant
Earnout Period.

 

9.             CHANGE IN LAW

 

9.1           The Manager shall not be liable in any way or have any additional
responsibility under this Agreement resulting from a Change in Law and the
Manager shall be relieved from its obligations under this Agreement to the
extent that such obligations are affected by any Change in Law.

 

9.2           If a Change in Law results in the Manager becoming unable to
perform or is prevented from performing its obligations under this Agreement
(including procuring the performance of the Services or the Facilities ceasing
operations) and the necessary steps have not been taken to amend or disapply
such Change in Law so as to remove the relevant restriction within 30 days of
that Change in Law coming into effect, then subject to clause 8.10, the Manager
shall be entitled to terminate this Agreement and to demand immediate payment by
the Parent of the Termination Payment in accordance with clause 8.9.

 

9.3           If a Change in Law results in the Manager incurring additional
costs and expenses either itself or on behalf of the Owners, such costs and
expenses shall be excluded from (or lead to an increase in) the calculation of
EBITDA and the Earnout Income Statements under the Sale and Purchase Agreement
for the relevant Earnout Period.

 

10.          FORCE MAJEURE

 

10.1         The Parent, the Owners or the Manager shall be relieved from their
obligations under this Agreement to the extent that they are prevented from
complying therewith by Force Majeure and for a maximum period no longer than the
duration of the event of Force Majeure.

 

 

38

--------------------------------------------------------------------------------


 

10.2         In the event that any of the Parent, the Owners or the Manager are
prevented from performing any part of this Agreement by Force Majeure (the
Affected Party) they shall give notice of suspension as soon as reasonably
practicable to the other stating the date and extent of such suspension, the
relevant events or circumstances and the delay or default caused thereby or
resulting therefrom (or expected so to be caused or to result).  The Affected
Party shall use reasonable endeavours to resume the performance of this
Agreement as soon as reasonably practicable after the removal of the cause and
pending such resumption shall keep the other (non-Affected Party) fully informed
of any developments and shall take such action as may be necessary to prevent,
limit or mitigate any damage to the Facilities or any loss of output capability,
power output or ancillary services from the Facilities.  The non-Affected Party
shall use reasonable endeavours to assist the Affected Party in such action as
aforementioned.

 

10.3         Without prejudice to the Manager’s rights under clauses 8.9 and
8.10, in respect of any period during which the obligations of the Parent, the
Owners or the Manager, as the case may be, are suspended in accordance with
clause 10.1, the Parent shall continue to pay the Manager the Management
Expenses and the Owners shall continue to pay the Manager the Service Costs,
provided that the Manager shall use its reasonable endeavours and take
reasonably practicable means (without prejudicing the delivery of the Services)
to reduce the Service Costs during the period that the obligations of the
Affected Party are suspended in accordance with clause 10.1.

 

10.4         Without prejudice to the Manager’s rights under clauses 8.9 and
8.10, if the Manager is unable to perform or prevented from performing its
obligations under this Agreement in all material respects for a period of
30 days due to the occurrence of Force Majeure then the Manager may terminate
this Agreement by notice and  the Parent shall (within 30 days of such event)
pay to the Manager an amount equal to the Force Majeure Termination Payment
which amount shall be treated as part of the Total Consideration payable under
the Sale and Purchase Agreement and shall immediately become due and payable by
the Parent to the Manager within 30 days of the Manager’s demand.

 

11.          INDEMNITY

 

Third party indemnity — by Parent and Owners

 

11.1         The Parent and the Owners shall jointly and severally indemnify and
hold the Manager harmless from and against any and all claims, liabilities,
costs, damages and expenses of every kind and nature in respect of the sickness,
injury or death of any third party and the damage to or destruction of any
property of any third party arising directly or indirectly as a result of any
act, omission or default of the Owners and their respective agents, consultants,
employees or subcontractors (other than the Manager).

 

 

 

39

--------------------------------------------------------------------------------


 

Third party indemnity — by Manager

 

11.2         The Manager shall indemnify and hold the Owners and the Parent
harmless from and against any and all claims, liabilities, costs, damages and
expenses of every kind and nature in respect of the sickness, injury or death of
any third party and the damage to or destruction of any property of any third
party arising directly or indirectly during or as a result of any negligence,
Gross Negligence or Wilful Misconduct on the part of the Manager or its agents,
consultants, employees or sub-contractors.

 

Hold harmless indemnity by Parent and Owners

 

11.3         The Parent and the Owners shall jointly and severally indemnify and
hold the Manager harmless from and against any and all claims, liabilities,
costs, damages and expenses of every kind and nature (including fines, penalties
and similar charges) in respect of (i) the sickness, injury or death of any
person employed directly or indirectly by the Parent, the Owners, the Service
Contract Counterparties and their respective Affiliates and any of its or their
sub-contractors and (ii) damage to or destruction of any property or equipment
of the Parent, the Owners, the Service Contract Counterparties and their
respective Affiliates and sub-contractors and their respective employees and
(iii) any actions, proceedings, claims, liabilities, costs, damages and expenses
of every kind and nature (either actual or contingent) (including taxes, duties,
fines, penalties and similar charges) brought by a third party  and arising out
of any action or inaction of the Manager in its capacity as Manager under this
Agreement and the provision of the Services pursuant to this Agreement by the
Manager, provided that this clause 11.3 shall not apply to sickness, injury or
death or damage to or destruction of property or claim to the extent caused by
the Gross Negligence or Wilful Misconduct of the Manager or its employees.

 

Hold harmless indemnity by the Manager

 

11.4         The Manager shall indemnify and hold the Owners and the Parent
harmless from any and all claims liabilities costs damages and expenses of every
kind and nature in respect of (i) the sickness, injury or death of any person
employed directly or indirectly by the Manager and its Affiliates or any of
their sub-contractors and (ii) damage to or destruction of any property or
equipment of the Manager and its Affiliates and their respective employees,
arising during or as a result of the performance of this Agreement from any act
or omission of the Manager, its sub-contractors or their respective employees
including but not limited to the negligence of the Manager its sub-contractors
or their respective employees provided that this clause 11.4 shall not apply to
sickness, injury, death or damage to or destruction of property to the extent
caused by the Gross Negligence or Wilful Misconduct of the Parent or the Owners,
the Service Contract Counterparties, their respective servants, agents or
sub-contractors (other than the Manager).

 

Indemnity — directors and officers

 

11.5         Save in those circumstances where exclusions from the indemnities
by the Parent and the Owners under clauses 11.1 and 11.3 apply, the Parent and
the Owners shall jointly and severally indemnify and hold harmless (to the
fullest extent permitted

 

 

40

--------------------------------------------------------------------------------


 

by law) each director, officer, employee, agent and representative of the
Manager from and against any and all actions, proceedings, claims, liabilities,
costs, damages and expenses of every kind and nature (either actual or
contingent) (including taxes, duties, fines, penalties and similar charges)
incurred or suffered by him in any way, directly or indirectly, arising out of,
related to, or connected with this Agreement or the Facilities or any third
party claim for damages arising out of any action or inaction of the Parent or
the Owners.

 

12.          LIMITATION OF LIABILITY

 

12.1         Except as specifically provided for elsewhere in this Agreement and
regardless of whether any remedy, indemnity or warranty (if any) provided in
this Agreement fails its essential purpose, the Manager shall not have any
liability with respect to its obligations under this Agreement or otherwise
howsoever arising including under contract, indemnity, breach of statutory duty
or in tort for consequential losses (including the generality of the foregoing,
loss of savings or profits, loss of use, loss of data, loss of production, loss
of goodwill, loss of contracts or business opportunities, special, indirect,
punitive, exemplary or incidental damages) even if it has been advised of the
possibility of such damages.

 

12.2         The Parent and the Owners agree that the Manager’s cumulative
liability hereunder arising out of contract, indemnity, tort (including
negligence), strict liability, or warranty shall not exceed the aggregate amount
of US$10,000,000 in any Operating Year (which amount shall reduce by any claim
paid by the Manager to the Parent or the Owners during that Operating Year) or,
in respect of any claim or liability as a result of Gross Negligence on the part
of the Manager, US$50,000,000 in aggregate and provided that such limitations
shall not apply in respect of any claim or liability as a result of Wilful
Misconduct on the part of the Manager.

 

13.          ASSIGNMENT AND TRANSFER OF OWNERSHIP

 

13.1         No Party shall assign or transfer the benefit or burden of this
Agreement without prior written consent of the other Parties, other than
pursuant to clause 13.2 (in the case of the Manager) and clause 13.3 (in the
case of the Parent and the Owners).

 

13.2         This Agreement may be assigned or transferred by the Manager to and
vested in any Affiliate of AES without the prior written consent of the Parent
or the Owners, provided that (a) such assignment or transfer does not result in
additional amounts of income tax or withholding tax being payable by the Parent
or the Owners including with respect to the payment of the Management Expenses
and the Manager has not agreed with the Parent to be responsible for the payment
of such additional amount of income tax and withholding tax and (b) any AES
Credit Support shall continue in effect in respect of the transferee.

 

13.3         This Agreement may be assigned by the Parent to an Affiliate of the
Parent provided that notwithstanding any such assignment, the Parent shall
continue to be liable for all of the obligations of the Parent under this
Agreement.

 

 

 

41

--------------------------------------------------------------------------------

13.4         The Parent and the Manager agree that, following any assignment by
any of them of this Agreement to an Affiliate pursuant to clause 13.2 (in the
case of the Manager) and clause 13.3 (in the case of the Parent), if the
relevant assignee ceases to be an Affiliate of the Parent or the Manager, as
applicable, the Parent, the Owners or the Manager, as the case may be, shall
procure that the Assignment is re-assigned to the original party to this
Agreement or another of its Affiliates.

 

13.5         The Parent shall be entitled to transfer or otherwise dispose of
any equity interest in the Participants or the Owners and in connection
therewith to reorganise or restructure the Owners or the Participants or amend,
change or replace the constitutional documents of the Owners, provided that:

 

(a)                                  following such actions, the Parent notifies
the Manager of the actions taken in respect of the Owners and Participants and
complies with its obligations under clause 3.16 in respect of any new
Participant;

 

(b)                                 if the Manager notifies the Parent that the
actions conflict with, or the implementation will conflict with, the performance
by the Owners of their obligations under this Agreement or compliance by or on
behalf of the Participants with the applicable requirements of this Agreement,
then:

 

(i)                  the Parent shall take such steps as are required to remove
such conflict; or

 

(ii)               the calculation of EBITDA and the Earnout Income Statements
under the Sale and Purchase Agreement shall be adjusted to reflect such
reorganisation, structuring, amendment, change or replacement by assuming the
amount of EBITDA which would have been generated if such conflicts had not been
created.

 

14.          AES CREDIT SUPPORT

 

14.1         The Manager shall, on or prior to the Effective Date and thereafter
during the Term, obtain and maintain in favour of the Parent the AES Credit
Support.  The AES Credit Support Provider shall, at the sole election of the
Manager, be any of:

 

(a)                                  AES;

 

(b)                                 an Affiliate or Affiliates of AES which has
or have in aggregate a net asset value of at least US$50,000,000 (determined in
accordance with the latest financial statements of that Affiliate at the date of
issue of the AES Credit Support); or

 

(c)                                  a financial institution with a long-term
credit rating of not less than “A” by Standard & Poor’s Rating Services, “A2” by
Moody’s Investors Service, Inc. (or equivalent).

 

14.2         The Parent and the Owners acknowledge and agree that the AES Credit
Support Provider may be replaced by any substitute AES Credit Support Provider
satisfying the criteria set out in clause 14.1(a), (b) or (c) on 10 Business
Days’ notice to the Parent.

 

42

--------------------------------------------------------------------------------


 

14.3         The terms and conditions of the AES Credit Support shall in the
case of an AES Credit Support Provider which meets the requirements of clause
14.1(a) or (b) as set out in Schedule 8 and in the case of an AES Credit Support
Provider which meets the requirements of clause 14.1(c) be in the form of ISP 98
and otherwise on customary terms for an irrevocable standby letter of credit or
such other form as is reasonably acceptable to the Parent.

 

14.4         The Parent agrees that the AES Credit Support shall be for a face
amount or otherwise subject to an aggregate limit of liability of US$50,000,000.

 

15.          DISPUTE RESOLUTION

 

15.1         In the event of any dispute, controversy or claim arising out of or
in connection with this Agreement, including the breach, termination or
invalidity of it (Dispute), either the Parent and the Owners on the one hand or
the Manager on the other hand may serve formal written notice on the other that
a Dispute has arisen (Notice of Dispute).  In respect of any Dispute between the
Parent or the Owners and the Manager, representatives of the Parent shall manage
the resolution of such Dispute on behalf of the Owners and represent the Owners
in respect of such Dispute.

 

15.2         The Parties shall use all reasonable efforts for a period of
90 days from the date on which the Notice of Dispute is served by one Party on
the other (or such longer period as may be agreed in writing between the
Parties) to resolve the Dispute on an amicable basis.

 

15.3         If the parties are unable to resolve the Dispute by amicable
negotiation within the time period referred to in clause 15.2, then the Dispute
may be immediately referred by any Party to an Expert (acting as an expert and
not as an arbitrator) in accordance with the following provisions:

 

(i)                  the Party wishing to refer a Dispute to an Expert shall
give notice to the other Parties in writing giving details of the Dispute to be
referred to the Expert;

 

(ii)               the Expert shall in no event be a national of or reside in
either Kazakhstan or the United States of America;

 

(iii)            the Parent, the Owners and Manager shall endeavour to agree
upon the appointment of the Expert;

 

(iv)           if within 21 days from the date of the written notice referred to
in (i) above the Parent, the Owners and Manager fail to reach agreement on the
appointment of the Expert the matter shall be referred to the President of The
London Court of International Arbitration (the Appointor) who shall be requested
to make the appointment of the Expert within 21 days;

 

43

--------------------------------------------------------------------------------


 

(v)              in making the appointment the Appointor shall have regard to
the nature of the Dispute which is referred for determination by the Expert;

 

(vi)           such appointment of the Expert by the Appointor shall be binding
on the Parent, the Owners and the Manager;

 

(vii)        if for any reason the Expert appointed by the Appointor shall be or
shall become unable or unwilling to act, then the Parent, the Owners and the
Manager shall agree a replacement or in default of agreement within seven days
of a notice from one to the other inviting agreement on a replacement Expert,
the Appointor shall be requested to appoint a replacement Expert whose
appointment shall be binding on the Parent, the Owners and the Manager;

 

(viii)     the Parent or the Owners on the one hand or the Manager on the other
hand shall submit a written statement of not more than 20 pages long on the
matters in Dispute (including the nature and a brief description of the Dispute
and the nature of relief sought) together with copies of all documents on which
it wishes to rely, to the Expert and to the other Parties within 21 days of the
appointment of the Expert;

 

(ix)             the Parent or the Owners on the one hand or the Manager on the
other hand shall have the right to submit a written response of not more than
20 pages long to the written statement of the other Party, together with copies
of any further documents on which it wishes to rely, to the Expert and to the
other Party within 14 days of receipt of the other Party’s written statement;

 

(x)                if the Parent or the Owners on the one hand or the Manager on
the other hand shall fail to submit such written statement to the Expert within
the time specified in paragraphs (viii) or (ix) above, or fail to attend any
meeting convened by the Expert, the Expert shall proceed with his determination
on the basis of the information provided to him by the other Party;

 

(xi)             the Expert shall act impartially in the conduct of the Expert
determination and in reaching his decision;

 

(xii)          all communications between the Expert and one of the Parties
shall be copied simultaneously to the other Parties;

 

(xiii)       the Expert shall make such enquiries and investigation into the
Dispute as he shall think fit in order to decide the Dispute fairly and
expeditiously and shall have power to request the parties to provide him with
such oral or written statements documents or information as he may determine;

 

(xiv)      the Expert shall give his decision in writing to the Parent, the
Owners and the Manager within 60 days of his appointment (or such longer period
as they may agree in writing). The Expert shall have power to

 

44

--------------------------------------------------------------------------------


 

order his costs to be paid wholly or partly by the Parent, the Owners or the
Manager and in the absence of any order as to costs by the Expert his costs
shall be borne equally between the Parent and the Owners on one hand and the
Manager on the other;

 

(xv)         the Expert’s decision shall be in writing and shall be final and
binding upon the Parent, the Owners and the Manager and given effect to by them
unless and until the Dispute has been referred to arbitration in accordance with
clause 15.4, and an award made or settlement reached; and

 

(xvi)      the time limits in this clause 15.1 may be extended only by agreement
in writing between the Parties or, failing such agreement, by the Expert.

 

15.4         If:

 

(a)                                  the Expert has made his decision on a
Dispute and the Parent, the Owners or the Manager are dissatisfied with it; or

 

(b)                                 for whatever reason and notwithstanding the
foregoing provisions no Expert willing and able to act has been appointed in
accordance with the foregoing within 90 days of the initial request by the
Parent, the Owners or the Manager to refer a Dispute to an Expert; or

 

(c)                                  an Expert has been appointed but has failed
to give his decision on the Dispute within 60 days of his appointment (or such
longer period as the Parent, the Owners and the Manager shall agree in writing),

 

then within 45 days from the date of receiving the Expert’s determination or
from the happening of (b) or (c) above any of the Parent or the Owners on the
one hand or the Manager on the other hand may give notice to the other that they
require the Dispute to be and thereupon it shall be referred to arbitration at
the London Court of International Arbitration under the UNCITRAL Arbitration
Rules by three arbitrators appointed in accordance with those Rules (as
modified, amended or replaced from time to time). The arbitrator shall have full
power to open up revise and review any determination of the Expert.

 

The seat of arbitration shall be London, England.  The language to be used in
the arbitral proceedings shall be English.

 

15.5         If Disputes arise in accordance with the terms of this Agreement on
a matter relating to this Agreement in accordance with clauses 15.1 and 15.4
above on a common matter in relation to the Sale and Purchase Agreement then
(and provided that the expert determination or arbitration procedures and the
relevant time periods allow) such Disputes shall be determined by reference to
the London Court of International Arbitration under the UNCITRAL Arbitration
Rules by three arbitrators appointed in accordance with those Rules.

 

45

--------------------------------------------------------------------------------


 

15.6         Following any determination of a Dispute by an Expert pursuant to
this clause 15 by which either the Parent and the Owners owe an amount to the
Manager or the Manager owes an amount to the Parent and the Owner, the party in
whose favour the determination has been made by the Expert shall be entitled to
demand payment of the relevant amount within 5 Business Days of such
determination.  If the relevant Dispute is subsequently referred to arbitration
and the arbitral award determines that a different amount is due as between the
parties to the dispute, the party from whom the balance is due shall pay such
balance within 5 Business Days of the arbitral award.

 

16.          CONFIDENTIALITY

 

16.1         For the purposes of this clause 16:

 

(a)                                  Confidential Information means:

 

(i)                  (in relation to the obligations of the Parent and the
Owners) any information received or held by the Parent and the Owners (or any of
its Representatives) relating to the Manager or its Affiliates; or

 

(ii)               (in relation to the obligations of the Manager) any
information received or held by the Manager (or any of its Representatives)
relating to the Parent or the Owners;

 

(iii)            information relating to the performance of the Services and the
respective rights and obligations of the Parties under this Agreement; and

 

(iv)           (in relation to the confidentiality obligations of the Manager)
information relating to the Facilities which is not otherwise information within
paragraphs (i), (ii) or (iii) above,

 

and includes written information and information transferred or obtained orally,
visually, electronically or by any other means and any and all documents
prepared by the Manager (or its Representatives) which contain, reflect or are
based upon, in whole or in part, the Confidential Information; and

 

(b)                                 Representatives means, in relation to a
Party, its respective Affiliates and the directors, officers, partners,
employees, agents, advisers, accountants, bankers and financing institutions,
contractors, sub-contractors and consultants of that Party and/or of its
respective Affiliates.

 

16.2         Each of the Parties shall (and shall ensure that each of its
respective Representatives shall) maintain Confidential Information in
confidence and not disclose Confidential Information to any person except (i) as
this clause 16 permits or (ii) as the Manager (with respect to Confidential
Information held by the Parent and the Owners) or the Parent (with respect to
Confidential Information held by the Manager) approves in writing.

 

46

--------------------------------------------------------------------------------


 

16.3         Clause 16.2 and 16.4 shall not prevent disclosure by a Party or its
Representatives to the extent it can demonstrate that:

 

(a)                                  disclosure is required by law or by any
stock exchange or any regulatory, governmental or antitrust body (including any
tax authority) having applicable jurisdiction (provided that the disclosing
party shall first inform the other Party of its intention to disclose such
information and take into account the reasonable comments of the other Party);

 

(b)                                 save in relation to information relating to
the Facilities, disclosure is of Confidential Information which was lawfully in
the possession of that party or any of its Representatives (in either case as
evidenced by written records) without any obligation of secrecy prior to its
being received or held;

 

(c)                                  disclosure is of Confidential Information
which has previously become publicly available other than through that party’s
fault (or that of its Representatives); and

 

(d)                                 disclosure is required for the purpose of
any arbitral or judicial proceedings arising out of this Agreement.

 

16.4         The Parties shall not (and shall procure that their respective
Representatives shall not) disclose to any person the fact that the Confidential
Information has been made available to it or any terms, conditions or other
facts in connection with this Agreement including their status.

 

16.5         Each of the Parties undertakes that it (and its Affiliates) shall
only disclose Confidential Information to its Representatives if it is
reasonably required for purposes connected with this Agreement and the provision
of the Services and only if the Representatives are informed of the confidential
nature of the Confidential Information.  The Parent undertakes not to disclose
any Confidential Information to any Affiliate which has entered into, or
intending to enter into, a Service Contract with any Owner and the Parent shall
disclose to the Manager details of any such Affiliate from time to time and
otherwise promptly upon request by the Manager.

 

17.          INCORPORATION OF SPA PROVISIONS

 

Clauses 15 (Announcements), 17 (Non-Solicitation), 20 (Costs), 22 (Conflict with
other Agreements), 23 (Whole Agreement), 26 (Waivers, Rights and Remedies) and
29 (Invalidity) of the Sale and Purchase Agreement apply to this Agreement as if
they were incorporated into and formed part of this Agreement (and references to
“Seller” in such provisions shall be deemed to be references to the Manager and
references to “Purchaser” in such provisions shall be deemed to be references to
the Parent and the Owners).

 

18.          FURTHER ASSURANCE

 

Each of the Parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be reasonably required by law or as
may be necessary or

 

47

--------------------------------------------------------------------------------


 

reasonably desirable for the purpose of vesting in the Manager the full benefit
of the assets, rights and benefits to be transferred to Manager under this
Agreement.

 

19.          GOVERNING LAW

 

Laws of England and Wales

 

19.1         This Agreement shall be governed by and construed in accordance
with the laws of England and Wales.

 

English language

 

19.2         All correspondence, notices, communications, instructions, manuals,
plant nomenclature and all other matters in relation to this Agreement (other
than communications or instructions between the Manager and the Service Contract
Counterparties) and any arbitration proceedings arising hereunder shall be in
the English language. In the event of any conflict between the English text and
the text in any other language, the English text shall prevail.

 

20.          MISCELLANEOUS

 

Notices

 

20.1         Any notice to be given under this Agreement shall be in writing. 
It shall be served by sending it by fax to the number set out in clause 20.2, or
delivering it by hand, or sending it by pre-paid recorded delivery, courier
special delivery or registered post, to the address set out in clause 20.2 and
in each case marked for the attention of the relevant Party (or as otherwise
notified from time to time in accordance with the provisions of this
clause 20).  Any notice so served by hand, fax or post shall be deemed to have
been duly given:

 

(a)                                  in the case of delivery by hand, when
delivered;

 

(b)                                 in the case of fax, at the time of
transmission;

 

(c)                                  in the case of prepaid recorded delivery,
special delivery or registered post, at 10 a.m. on the second Business Day
following the date of posting

 

provided that in each case where delivery by hand or by fax occurs after 6 p.m.
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9 a.m. on the next following Business Day.

 

References to time in this clause are to local time in the country of the
addressee.

 

20.2         The addresses and fax numbers of the Parties for the purpose of
clause 20.1 are as follows:

 

48

--------------------------------------------------------------------------------


 

Parent

 

 

 

 

Attention:

 

Parent’s Representative

Address:

 

6th & 7th Floor, Cardinal Place

 

 

100 Victoria Street, London, SW1E 5JL

 

 

 

Facsimile:

 

+44 (0) 207 901 7861

 

 

 

Ekibastuz LLP

 

 

 

Attention:

 

Parent’s Representative

Address:

 

c/o Kazakhmys plc

 

 

6th & 7th Floor, Cardinal Place

 

 

100 Victoria Street, London, SW1E 5JL

 

 

 

Facsimile:

 

+44 (0) 207 901 7861

 

 

 

Maikuben LLP

 

 

 

Attention:

 

Parent’s Representative

Address:

 

c/o Kazakhmys plc

 

 

6th & 7th Floor, Cardinal Place

 

 

100 Victoria Street, London, SW1E 5JL

 

 

 

Facsimile:

 

+44 (0) 207 901 7861

 

 

 

Maikuben West LLP

 

 

 

Attention:

 

Parent’s Representative

Address:

 

c/o Kazakhmys plc

 

 

6th & 7th Floor, Cardinal Place

 

 

100 Victoria Street, London, SW1E 5JL

 

 

 

Facsimile:

 

+44 (0) 207 901 7861

 

 

 

Manager

 

 

 

 

 

Attention:

 

The Directors

Address:

 

c/o AES Electric Ltd.

 

 

37-39 Kew Foot Road

 

 

Richmond, Surrey

 

 

TW9 2SS, United Kingdom

 

 

 

Facsimile:

 

+44 20 8332 9078

 

 

 

No Partnership

 

20.3         Nothing in this Agreement or any of the arrangements contemplated
by it shall create or be deemed to constitute a partnership or any other similar
type of association between the Parent and the Owners on the one hand and the
Manager on the other.

 

Intellectual Property Rights

 

20.4         The Manager shall at all times retain sole ownership of the Manager
Proprietary Systems.  Following the Effective Date, the possession of the
Manager

 

49

--------------------------------------------------------------------------------


 

Proprietary Systems will cease to be with the Owners or any Affiliates of the
Owners and will from that date be vested exclusively in the Manager.  Following
the Termination Date, the Manager shall be entitled to take possession of the
Manager Proprietary Systems and shall assist, in accordance with the Transition
Plan, the Parent’s procurement of appropriate systems and procedures to replace
the Manager Proprietary Systems.  The Manager shall make available to and hereby
licenses the Owners to use free of charge for the duration of the Term the
Manager Proprietary Systems and all other Intellectual Property in each case
owned by the Manager or its Affiliates which is required in connection with the
performance of the Manager’s obligations under this Agreement (the Manager
Intellectual Property).  This licence is for the purposes of the operation and
maintenance of the Facilities but no other purpose.

 

20.5         The Manager shall own intellectual property rights and the
copyright registered designs and design right in all drawings, reports,
specifications photographs and other documents prepared by the Manager and used
in connection with the Services but not prepared specifically for or in relation
to the Facilities and the Manager grants a royalty free licence therein to the
Owners to use and copy such documents for all purposes connected with the
operation and maintenance of the Facilities.

 

Remedies cumulative

 

20.6         The rights and remedies of each of the Parties under or pursuant to
this Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

 

Amendment

 

20.7         This Agreement may not be altered, modified, revoked or cancelled
in any way unless such alteration, modification, revocation or cancellation is
in writing signed by or on behalf of the Parties. This Agreement supersedes any
and all other agreements between the Parties, whether written or oral, with
respect to the subject matter hereof.

 

Counterparts

 

20.8         This Agreement may be executed in any number of counterparts and by
the parties to it on separate counterparts, each of which is an original but all
of which together constitute one and the same instrument.

 

Contracts (Rights of Third Parties) Act

 

20.9         A person who is not a party to this Agreement shall have no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce any of its
terms.

 

50

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Agreement was executed the day and year first above
written.

 

SIGNED for and

)

Oleg Novachuk

on behalf of

)

 

KAZAKHMYS PLC

)

 

 

 

SIGNED by

)

Nikolay Razumov

Nikolay Razumov

)

 

on behalf of

)

Company Seal

AES EKIBASTUZ LLP

)

 

 

SIGNED by

)

Alfiya Jumayeva)

Alfiya Jumayeva

)

 

on behalf of

)

Company Seal

AES MAIKUBEN LLP

)

 

 

SIGNED by

)

Alfiya Jumayeva)

Alfiya Jumayeva

)

 

on behalf of

)

Company Seal

MAIKUBEN WEST LLP

)

 

 

SIGNED for and

)

Fernando O. Gonzalez

on behalf of

)

 

ALBERICH

)

 

BETEILIGUNGSVERWALTUNGS

)

 

GmbH

)

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

THE SERVICES

 

1.             GENERAL

 

The Manager shall manage the commercial, administrative, operation, maintenance
and capital expenditure activities of the Facilities in accordance with the
Business Plan and with a view to achieving or exceeding the High Targets
described in Part F of Schedule 7 to the Sale and Purchase Agreement.

 

The Manager’s provision or procurement of the Services shall be effected through
its instructions and directions to the management and operational staff of the
Parent and the Owners.

 

2.             SERVICE CONTRACTS

 

The Manager will enter into Service Contracts as agent on behalf of the Owners
and the Parent for the commercial, administrative, operation, maintenance and
capital expenditure activities of the Facilities.

 

The Manager will monitor and direct the ordering, delivery, scheduling, quality
control and payments in relation to assets or services procured as part of the
commercial, administrative, operation, maintenance and capital expenditure
activities of the Facilities.

 

3.             TRADING AND ENERGY SALES

 

The Manager shall manage and enter into arrangements on behalf of the Owners
relating to the trading and sales of energy, coal and coal products (including
related derivative arrangements relating to any of the foregoing).

 

4.             ADMINISTRATION

 

The Manager shall be responsible for and have absolute control over the
administrative, operational and commercial activities of the Owners and the
Facilities and the manner in which the Services are carried out.

 

5.             AUDITING

 

5.1           Without prejudice to the responsibility of the Parent and the
Owners to prepare and arrange the auditing of the books and records, accounts
and other financial information of the Owners and relating to the Facilities
under clause 4.10, the Manager shall procure that the Owner Accounts are
prepared in accordance with clause 3.33 for each Operating Year.

 

5.2           The Manager will keep the operational books and records for the
Facilities and manage the development of operating guidelines and directives for
implementation based on the results of the audits.

 

 

 

1

--------------------------------------------------------------------------------


 

6.             OPERATIONS AND MAINTENANCE

 

The Manager shall:

 

6.1           select, hire, assign, remove and supervise staff operating and
maintaining the Facilities, notwithstanding that such staff are employed by the
Owners;

 

6.2           create and update an inventory of all equipment and other assets
(including spare parts) used or located at the Facilities;

 

6.3           provide or procure the provision of appropriate technical
information and advice relating to the operation and maintenance of the
Facilities;

 

6.4           ensure that adequate training is established in all relevant
activities (including emergency measures) for all personnel in accordance with
clause 3.12;

 

6.5           maintain the operation and maintenance manuals and procedures in
place as at the Effective Date;

 

6.6           plan and make decisions relating to outages of operations
including outages for planned and unplanned maintenance;

 

6.7           maintain health and safety manuals and emergency response
procedures in place as at the Effective Date;

 

6.8           conduct periodic safety audits of the Facilities to ensure safety
of the operating personnel;

 

6.9           periodically review the training, operation and maintenance and
safety procedures and plans of the Facilities and update as necessary;

 

6.10         maintain operation and maintenance records;

 

6.11

 

(a)           arrange the management and organisation of all maintenance
necessary including contracted and subcontracted maintenance, repair and testing
services required to carry out preventative maintenance programmes, scheduled
inspections, periodic overhauls, unscheduled maintenance and any major breakdown
repairs; and

 

(b)           supervise or procure the supervision of all such maintenance;

 

6.12         provide or procure the provision of technical engineering support
for solving operational and maintenance problems;

 

6.13         prepare and organise scheduled maintenance programmes including
liaising with all relevant third parties;

 

6.14         procure the performance of and/or attendance at periodic
performance tests of the Facilities and recommend any remedial action which the
Manager considers

 

 

2

--------------------------------------------------------------------------------


 

necessary to correct any operational deficiencies arising from the analysis of
the test results or otherwise revealed during operation of the Facilities;

 

6.15         procure the identification, preparation, negotiation and management
of any warranty claims under the Service Contracts;

 

6.16         monitor all operation and maintenance programmes taking into
account the Business Plan;

 

6.17         procure the carrying out of any generation and other tests as
reasonably necessary for the operation of the Facilities;

 

6.18         exercise the rights of the Owners and procure the performance of
the obligations of the Owners on their behalf under the Service Contracts;

 

6.19         prepare operating information as may be required including
performance reports and recordings and facsimile confirmations of notices given
under the Service Contracts; and

 

6.20         maintain a system for staff consultation and liaison including
safety matters in-keeping with all statutory requirements.

 

7.             IMPROVEMENTS

 

The Manager shall, where reasonably practicable:

 

7.1           make arrangements to make modifications, capital repairs,
replacements and improvements to the Facilities and components thereof which
would enhance the performance of the Facilities and cause the same to be
implemented;

 

7.2           identify known defects in the Facilities and liaise with all
relevant parties and monitoring the correction (as the case may be) of all such
defects which are the subject of a warranty claim.

 

8.             ANNUAL BUDGET

 

The Manager shall prepare and submit the Annual Budget to the Parent and the
Owners in accordance with clauses 6.3 to 6.6.

 

9.             INSURANCE

 

The Manager shall obtain or procure such insurance cover as is required under
Applicable Law including insurance for workman’s compensation and motor vehicle
liability insurance.

 

10.          MANAGEMENT INFORMATION SYSTEMS

 

The Manager shall maintain or procure the maintenance of information systems
which fall within the Manager’s responsibilities to facilitate office
administration, including purchasing, accounting, and inventory, and in this
regard, the Manager shall maintain or procure the maintenance of appropriate
software systems and implement or procure the implementation of new software.

 

 

3

--------------------------------------------------------------------------------


 

11.          ADMINISTRATION SERVICES

 

11.1         The Manager shall perform or procure the performance of the
following activities, as required in the Manager’s discretion:

 

(a)                                  provision and maintenance of all office
services and supplies, temporary building hire and software;

 

(b)                                 operating an invoicing and payment system;

 

(c)                                  identifying the need for and appointing
external consultancy, legal services or support services; and

 

(d)                                 acting as the Owners’ representative in
meetings and committees.

 

12.          REPORTS

 

All reports shall be prepared in accordance with IFRS standards (to the extent
reasonably practicable in the first Operating Year) and have accompanying
management commentary.

 

Monthly Report

 

12.1         The Manager shall provide the Parent and the Owners with a monthly
report by the 7th Business Day of the next month. This monthly report shall be
in such form as the Parent reasonably requires and incorporate operational,
commercial and technical information only and shall include:

 

(a)                                  a summary of Service Costs incurred in the
past month and estimated to be incurred in the next month, with details of any
variance in those Service Costs against the applicable Annual Budget;

 

(b)                                 a summary of capital expenditure within the
Growth Capex Plan and capital expenditure not included in the Growth Capex Plan
but necessary in connection with ensuring the continued provision of the
Services or to achieve the overriding goal of achieving or exceeding the High
Targets described in Schedule 7 to the Sale and Purchase Agreement;

 

(c)                                  all major repairs or maintenance performed
on the Facilities or any portion thereof within the previous month and all major
repairs or maintenance work projected during the next month, together with the
projected time schedule for such intended major repairs or maintenance;

 

(d)                                 areas of major interest including efficiency
performance and areas of shortfall, output performance and areas of shortfall;

 

(e)                                  information relating to staff and
industrial relations;

 

 

 

4

--------------------------------------------------------------------------------


 

(f)                                    safety and accident statistics for the
Facilities;

 

(g)                                 details of any Commodity Contract entered
into for the sale of electricity with a capacity exceeding 100 MW; and

 

(h)                                 a summary of any Service Contracts entered
into in that month.

 

The Manager shall also provide a preliminary monthly report within two Business
Days after the end of the month with regard to production and sales data,
financial summary and health and safety data.

 

Annual Report

 

12.2         The Manager shall supply the Parent and the Owners with an annual
report for the previous Operating Year by 28 February of each Operating Year and
2011.

 

This annual report shall incorporate operational, commercial and technical
information only and shall include:

 

(a)                                  a summary of that year’s Service Costs;

 

(b)                                 a summary of that year’s repairs and
maintenance;

 

(c)                                  a summary of capital expenditure within the
Growth Capex Plan and capital expenditure not included in the Growth Capex Plan
but necessary in connection with ensuring the continued provision of the
Services or to achieve the overriding goal of achieving or exceeding the High
Targets described in Schedule 7 to the Sale and Purchase Agreement;

 

(d)                                 a summary of the Facilities’ performance and
operation including monthly efficiency, availability, load factor, reliability,
mine productivity and recovery rates;

 

(e)                                  an annual financial report and management
accounts including performance against the Business Plan; and

 

(f)                                    a summary of the use of auxiliary
services including power and water.

 

Quarterly Report

 

12.3         The Manager shall supply the Parent and the Owners with a quarterly
report for the quarterly period within 30 days following the end of the relevant
quarter which shall include:

 

(a)                                  update to financial and operational data
previously provided;

 

(b)                                 an explanation of material variations in
such data; and

 

(c)                                  a detailed financial report on income
statement, balance sheet and cashflow movements for the quarter and against the
Annual Budget.

 

 

 

5

--------------------------------------------------------------------------------


 

Claims information

 

12.4         The Manager shall notify the Parent, promptly upon becoming aware
thereof, of any Relevant Claims and in any event within five Business Days of
receiving notice of any Relevant Claim.

 

Quarterly meetings

 

12.5         The Manager shall ensure that appropriate senior management of the
Owners (including the General Directors of the Owners) and the Manager’s
Representative shall attend meetings with the Parent’s Representatives upon
reasonable prior written notice and at reasonable intervals.

 

12.6         The Manager shall attend meetings with the Parent and Owners on a
quarterly basis in each Operating Year at such location as the Parent may
reasonably request, to discuss the contents of the prior monthly reports for the
relevant quarter and any variations of revenues and expenditures during that
quarter compared to the relevant Annual Budget and to provide such further
information as is reasonably available to the Manager’s Representative regarding
the Facilities.

 

General Information

 

The Manager shall provide the Parent and Owners with such information held by
the Manager in relation to Services and Facilities as the Owners may reasonably
request, including full support as required for any statutory or regulatory
reporting.  This obligation shall survive the expiry of the Term.

 

The Manager shall notify the Parent promptly upon receiving any instruction from
a Competent Authority to act in a manner which the Manager believes is contrary
to the Standard of a Reasonable and Prudent Operator.

 

 

 

6

--------------------------------------------------------------------------------

 

SCHEDULE 2



BUSINESS PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

SCHEDULE 3



GROWTH CAPEX PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

FORMS OF POWER OF ATTORNEY

 

Part A

 

FORM OF POWER OF ATTORNEY (PARTICIPANT)

 

This power of attorney is made on [DATE] by [NAME OF PRINCIPAL] [a company duly
registered in **                    , with the registration number
**                    , whose registered office is at] [ADDRESS] (Principal),

 

1.             APPOINTMENT AND POWERS

 

The Principal appoints [ALBERICH BETEILIGUNGSVERWALTUNGS GmbH] [a company duly
registered in **                    , with the registration number
**                    , whose registered office is at] [ADDRESS] (Attorney) and
in the Principal’s name or otherwise and on its behalf:

 

1.1           To consider, settle, approve, sign, execute, deliver and/or issue
all agreements, documents, certificates and instruments (all whether as a deed
or not) which the Attorney in its absolute discretion considers desirable in
connection with the management of the commercial, administrative, operation,
maintenance and capital expenditure activities (Services) of [AES Ekibastuz
LLP][AES Maikuben LLP][Maikuben West LLP] in which the Principal holds the
participation interest (Company) in respect of the [Ekibastuz coal-fired thermal
power station and the substation adjacent to the power station, each located in
Pavlodar Oblast in northeastern Kazakhstan][the Maikuben coal mine located in
Pavlodar Oblast] (the Facility), including without limitation any:

 

(a)                                  contracts for the performance or
procurement of any part of the Services (including contracts with consultants
and all aspects of maintenance and refurbishment);

 

(b)                                 contracts (including maintenance contracts)
providing for capital expenditure in connection with the Facility;

 

(c)                                  agreements for the sale, disposal or
purchase of equipment and other assets used in or forming part of the
Facilities;

 

(d)                                 leasing arrangements and financing
arrangements relating to the procurement of assets and equipment (including the
granting of charges in connection therewith); and

 

(e)                                  power purchase agreements, coal sales
contracts and other arrangements relating to the trading and sales of energy,
coal and coal products (including related and/or embedded derivative
arrangements relating to any of the foregoing), (collectively, Contracts).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

1.2           To take any steps or do any thing which the Attorney in its
absolute discretion considers desirable in connection with the implementation of
the Services or the implementation and/or execution of the Contracts.

 

1.3           To appoint one or more persons to act as a substitute attorney for
the Principal and to exercise one or more of the powers conferred on the
Attorney by this power of attorney and revoke any such appointment.

 

1.4           To appoint the General Director of the Company and such other
persons as the Attorney, in its sole discretion, determines are needed for the
functions of the Attorney and to facilitate the Attorney’s performance of the
Services which persons shall have ability to act on behalf of and bind the
Company without further action.

 

1.5           To the extent necessary or desirable to exercise the Attorney’s
rights and perform or procure the performance of the Attorney’s obligations
under the Agreement and the Services:

 

(a)                                  to act on the Principal’s behalf at general
meetings of the participants in the Company or take decisions as the sole
participant of the Company, if applicable;

 

(b)                                 to approve on behalf of the Principal any
action of the Company requiring the Principal’s approval or ratification,
including the entry into of any of the Contracts; and

 

(c)                                  to take all decisions reserved for the
Principal under Applicable Law and the foundation documents of the Company,
including:

 

(i)                    to approve the entry into of agreements by the Company;

 

(ii)                   to establish, change and/or terminate the authority of
the Company’s executive body, the supervisory council or any other body of the
Company;

 

(iii)                to dispose of the assets of the Facility;

 

(iv)               to approve or change the policies, staffing and structure of
the Company; and/or

 

(v)                  to direct the employees of the Company;

 

1.6           To take any action or make any decision on behalf of the Principal
required to enable the Attorney to exercise its rights or perform its
obligations under the Agreement or to facilitate the Company’s compliance with
its obligations under the Agreement.

 

1.7           To take any action, including actions which require notary’s
certification, execute and deliver any agreement, contract, letter, application
or other document, or make any decision on behalf of the Principal required to
enable the Attorney to exercise its rights or perform its obligations under the
Agreement or to facilitate the Owner’s compliance with its obligations under the
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

2.             VALIDITY

 

The Principal declares that a person who deals with the Attorney in good faith
may accept a written statement signed by that Attorney to the effect that this
power of attorney has not been revoked as conclusive evidence of that fact.  Any
party may rely on this power of attorney as complete evidence of the Attorney’s
right to approve actions of the Company on behalf of the Principal.

 

3.             JURISDICTION

 

This power of attorney (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this power of attorney
or its formation or any act performed or claimed to be performed under it) shall
be governed by and construed in accordance with the legislation of the Republic
of Kazakhstan.

 

4.             TERM

 

The present power of attorney shall be valid until [31 December 2010].

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

Signed by [NAME OF PRINCIPAL] acting by [NAME OF THE PERSON AUTHORISED TO SIGN
THIS DOCUMENT ACCORDING TO THE CHARTER OF THE PRINCIPAL]

 

……………………………………

 

[SIGNATURE OF THE AUTHORISED PERSON]

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[COMPANY STAMP OF THE PRINCIPAL]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Part B

 

FORM OF POWER OF ATTORNEY (OWNERS)

 

This power of attorney is made on [DATE] by [NAME OF OWNER] [a company duly
registered in **                    , with the registration number
**                    , whose registered office is at] [ADDRESS] (Principal),

 

1.             APPOINTMENT AND POWERS

 

The Principal appoints [ALBERICH BETEILIGUNGSVERWALTUNGS GmbH] [a company duly
registered in **                    , with the registration number
**                    , whose registered office is at] [ADDRESS] (Attorney) and
in the Principal’s name or otherwise and on its behalf:

 

1.1           To consider, settle, approve, sign, execute, deliver and/or issue
all agreements, documents, certificates and instruments (all whether as a deed
or not) which the Attorney in its absolute discretion considers desirable in
connection with the management of the commercial, administrative, operation,
maintenance and capital expenditure activities (Services) of the Principal in
respect of the [Ekibastuz coal-fired thermal power station and the substation
adjacent to the power station, each located in Pavlodar Oblast in northeastern
Kazakhstan][the Maikuben coal mine located in Pavlodar Oblast] (the Facility),
including without limitation any:

 

(a)                                  contracts for the performance or
procurement of any part of the Services (including contracts with consultants
and all aspects of maintenance and refurbishment);

 

(b)                                 contracts (including maintenance contracts)
providing for capital expenditure in connection with the Facility;

 

(c)                                  agreements for the sale, disposal or
purchase of equipment and other assets used in or forming part of the
Facilities;

 

(d)                                 leasing arrangements and financing
arrangements relating to the procurement of assets and equipment (including the
granting of charges in connection therewith); and

 

(e)                                  power purchase agreements, coal sales
contracts and other arrangements relating to the trading and sales of energy,
coal and coal products (including related and/or embedded derivative
arrangements relating to any of the foregoing),

 

(collectively, Contracts).

 

1.2           To take any action or take any decision on behalf of the
Principal  required (in the Manager’s sole discretion) to enable the Manager to
exercise its rights or perform its obligations under this Agreement or to
facilitate the Owner’s compliance with its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

obligations under this Agreement and do any thing which the Attorney in its
absolute discretion considers desirable in connection with the implementation of
the Services or the implementation and/or execution of the Contracts.

 

1.3           To appoint one or more persons to act as a substitute attorney for
the Principal and to exercise one or more of the powers conferred on the
Attorney by this power of attorney and revoke any such appointment.

 

1.4           To appoint the General Director of the Principal and such other
persons as the Attorney, in its sole discretion, determines are needed for the
functions of the Attorney and to facilitate the Attorney’s performance of the
Services which persons shall have ability to act on behalf of and bind the
Principal without further action.

 

1.5           To act on behalf of the Principal and consider, settle, approve,
sign, enter into, execute, deliver and/or issue all Contracts, agreements,
documents, certificates and instruments (all whether as a deed or not) which the
Attorney in its absolute discretion considers desirable in connection with the
provision of the Services including without limitation any Contracts on behalf
of the Principal without any approval or ratification by the board of directors
or officers of the Principal.

 

1.6           To make all decisions relating to the commercial, administrative,
operation, maintenance and capital expenditure activities of the Principal,
including:

 

(a)                                  to approve the entry into of any Contract;

 

(b)                                 to dispose of or grant charges in respect of
the assets of the Facility;

 

(c)                                  to approve or change the policies, staffing
and structure of the Principal; and/or

 

(d)                                 to direct the employees of the Principal.

 

2.             VALIDITY

 

The Principal declares that a person who deals with the Attorney in good faith
may accept a written statement signed by that Attorney to the effect that this
power of attorney has not been revoked as conclusive evidence of that fact.  Any
party may rely on this power of attorney as complete evidence of the Attorney’s
right to approve actions of the Principal.

 

3.             JURISDICTION

 

This power of attorney (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this power of attorney
or its formation or any act performed or claimed to be performed under it) shall
be governed by and construed in accordance with the legislation of the Republic
of Kazakhstan.

 

4.             TERM

 

The present power of attorney shall be valid until [31 December 2010].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

Signed by [NAME OF PRINCIPAL] acting by [NAME OF THE PERSON AUTHORISED TO SIGN
THIS DOCUMENT ACCORDING TO THE CHARTER OF THE PRINCIPAL]

 

 

 

……………………………………

 

[SIGNATURE OF THE AUTHORISED PERSON]

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

[COMPANY STAMP OF THE PRINCIPAL]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

STANDARDS OF CONDUCT

 

Compliance with the Law

 

Each Party will follow all laws, and regulations that govern their obligations.

 

Public Disclosures

 

Each Party will provide full and accurate information about financial and
operational issues to government agencies. All reports and documents submitted
to regulatory authorities or other government agencies, and all public
communications, will include full, fair, accurate, timely, and understandable
disclosures.

 

Insider Trading

 

Each Party will not use non-public information about other companies (including
the Owners) for personal benefit, will not trade securities base on such
information, and will not provide such information to others.

 

Anti-Corruption

 

Each Party is committed to compliance with international anti-corruption laws
and standards, including the United States Foreign Corrupt Practices Act, the
United Nations Convention against Corruption and the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business. Each Party will not offer money or any
other benefit directly or through another party to any government official in
order to influence decisions, obtain or retain business, or secure any improper
advantage.

 

Each Party will not provide financial support or assistance to anyone engaged in
criminal activity.

 

International Trade Activities

 

Each Party will follow all applicable laws, regulations, and restrictions when
importing or exporting goods, information, software, or technology. Each Party
will also abide by applicable anti-boycott laws.

 

Fair Competition

 

Each Party will not make formal of informal agreements with its competitors
regarding prices, production or inventory levels, bids, or allocation of
markets, customers, or suppliers.

 

Gifts and Entertainment

 

Each Party will avoid offering, soliciting or accepting gifts, entertainment,
favours or other benefits or advantages that may be misinterpreted as improperly
compromising its judgment or obligating the Party in any way.

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Political Activities

 

When a Party’s businesses participate in political activities and advocacy
efforts aimed at influencing legislative, regulatory, or other government policy
matters, they will follow all applicable laws and regulations regarding
interaction with government officials. All arrangements with outside parties
engaged to undertake such activities on behalf of that Party must also comply
with the law.

 

Corporate Records

 

Each Party will create truthful and complete business records and supporting
detail. This duty includes financial and accounting data and information
regarding transactions, as well as documentation of business travel and
entertainment expenses or other payments made on behalf of the Party.

 

Each Party will properly label and handle confidential, sensitive, and
proprietary information and will maintain documents, including electronic
records.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

ANNEX 1 TO SCHEDULE 5

 

VALUES STATEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

SCHEDULE 6

 

PROCUREMENT PROCEDURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

PROCUREMENT PROCEDURE

 

No

Process flow

Control

1

Initiating requests for materials, equipment, supplies and services

 

Define material needs and complete a standard material requisition form. The
form includes the specification of the requested  material, quantity, expense
code and the terms of the requisition. The completed form gets signed off the by
the initiator of the request and is approved as follows:

1.     Workshop supervisor

2.     Budget accountant to ensure that the purchase is within the budget and
the correct cost code was used for coding

Purchase limits (e.g., budgets, not-to-exceed limits, ceilings) are established
for each requisition

 

 

3.       Head of the procurement department

Purchase requisitions are reviewed and approved

 

4.      Final approval: either General Director or Production Director. No
approval limits exist; more material requisitions get approved by the General
Director but if the general director is not available, production director can
approve as well.

Standard purchase requisition forms are used

 

 

 

 

 

Cost codes have the following 4 required fields:

·     Cost center

·     Object

·     Sub-object

·     Project

Purchase requisitions are reviewed and approved

 

 

2

Registration of requisition forms

 

All approved requisition forms are sent to the Procurement Department where they
get numbered and registered in the
Requisitions Registration Journal.  The journal is a book which has the
following fields:

1.     Requisition number

2.     Date of registration in the journal

3.     Production workshop which initiated the requisition

All required requisition information is complete prior to review and approval

 

4.        Brief description and specifications of the requisitioned materials

5.     Terms of delivery

6.     Name of the final approver

7.     Name of a procurement economist who is assigned with a purchasing
responsibility.

After review and approval, the requestor cannot change the requisition unless
such changes are explicitly instructed by the reviewer/approver

 

 

 

 

The journal exists only for recording requisitions. It is not used for tracking
the status of the requisitions. 
Approved, numbered and registered requisition forms are filed in a binder by
production workshop.

 

 

3

Supplier selection / monitoring approved suppliers. Maintenance of the supplier
list

 

 

 

 

Each procurement economist handles purchases of certain materials and
inventory.  Based on the received requisition forms

procurement economists prepare a Request for Price Quotation in which they
include any special information about the purchase (required delivery terms,
etc.).

 

The Request for Price Quotation is either faxed or emailed (scanned document) to
suppliers who supply needed

 

13

--------------------------------------------------------------------------------

 

No

Process flow

Control

 

materials.  All requests are registered in the Requests Registration Journal.

 

 

 

 

 

Price quotations from suppliers also arrive either via fax or email.

 

 

 

 

 

Based on received price quotations, the procurement economist prepares a Price
Analysis. This analysis lists all received price offers, prices for requested
materials, delivery distance, time of delivery and indicates the most optimal
supplier for the purchase.

 

 

 

 

 

A package of the Price Analysis along with the attached price quotations from
suppliers is signed by the procurement economist (the preparer) and is approved
by the head of the procurement department.

 

 

 

 

 

The supplier selection process is not limited to existing suppliers. For each
purchase, the procurement does the price analyses and does not limit itself to
already approved suppliers.

Management has established competitive selection objectives (e.g., price,
quality, timeliness, etc.)

 

 

 

 

New suppliers are found via Internet, newspaper advertisements, magazines, etc. 
Before starting to work with a new supplier,  the procurement economist requests
legal documents of the supplier which include the following:

 * Tax registration document
 * Statistics card (a registration in the government agency responsible for
   statistics)
 * Charter

Competitive supplier selection decisions are documented, reviewed and approved

 

 * Registration for collection of VAT
 * Registration with the State

Routine purchases that require competitive supplier selection are periodically
re-bid

 

 

 

 

In addition to checking the legal documents, the procurement economist searches
Internet for information about the supplier (www.compromat.ru, www.yandex.ru and
other websites).

Management has established a qualified/approved and current Supplier List, which
should include company name, address, contract numbers, etc.

 

 

 

 

New suppliers are approved every time the business selects a supplier they have
not worked with before and enters into an agreement with them.

 

 

 

 

 

Supplier Addition Form is prepared based on the documentation received from the
supplier and is a basis for entering supplier information into 1C database where
the supplier list is maintained.  The form is prepared by Procurement economist
and approved by Production Director.

Supplier qualification is reviewed and approved in accordance with management's
criteria

 

 

 

Fixed Assets / Inventory accountant adds a supplier in 1C accounting system and
signs a Supplier Addition Form. Their signature indicates that the supplier was
added in 1C list of counterparties. All supplier addition forms are filed in the
binder maintained by Fixed Assets / Inventory accountant.

 

 

 

 

 

Per procurement economist, there were no instances of the removal of suppliers
from the supplier list 1C.  The list is not reviewed. Once the suppliers are
added, they are not removed from the list.

 

 

14

--------------------------------------------------------------------------------

 

SCHEDULE 7

 

SENIOR MANAGEMENT STRUCTURE

 

[g48552lai001.gif]

 

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 8
FORM OF AES CREDIT SUPPORT (CORPORATE)

 

THIS GUARANTEE is made on  [             ]

 

BY:

 

(1)           [                     ] (the Guarantor); and

 

IN FAVOUR OF:

 

(2)           KAZAKHMYS PLC of 6th and 7th Floor, Cardinal Place, 100 Victoria
Street, London SW1E 5JL (the Beneficiary)

 

(each a Party and together the Parties).

 

WHEREAS:

 

(A)          Anturie Beteiligungsverwaltungs GmbH, has agreed to sell and
Kazakhmys Power B.V. an affiliate of the Beneficiary, has agreed to buy certain
entities (including AES Ekibastuz LLP, AES Maikuben LLP and Maikuben West LLP
(the Owners)) pursuant to the Sale and Purchase Agreement between Anturie
Beteiligungsverwaltungs GmbH and Kazakhmys Power B.V. dated [·] February 2008
(the Sale and Purchase Agreement).

 

(B)           At the same time as the sale and purchase of the Owners, Alberich
Beteiligungsverwaltungs GmbH (the Manager), the Owners and the Beneficiary have
agreed to enter into a management agreement (the Management Agreement) dated on
or about the date of the Sale and Purchase Agreement pursuant to which the
Manager has agreed to provide or procure the provision of certain management
services to the Owners and the Parent and the Owners have agreed to use the
Manager to exclusively manage the commercial, administrative, operation,
maintenance and capital expenditure activities of the Facilities until 31
December 2010 with a view inter alia to maximising EBITDA.

 

(C)           In connection with the Manager’s entry into of the Management
Agreement, the Guarantor is entering into this Guarantee to guarantee certain of
the Manager’s obligations under the Management Agreement to the Parent on the
terms set out in this Guarantee.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

Interpretation

 

1.             The terms defined in clause 1 of the Management Agreement shall
bear the same meanings when used in this Guarantee.  Clause 1.2 (Interpretation)
of the Management Agreement shall apply to this Guarantee as if set out in full
herein.

 

Guarantee

 

2.             In consideration of the Beneficiary entering into the Management
Agreement, the Guarantor unconditionally and irrevocably guarantees to the
Beneficiary the due and punctual payment by the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Manager of any and all amounts owing by it to the Beneficiary and the Owners
under and pursuant to clause 11 (Indemnity) of the Management Agreement (the
Guaranteed Indemnity Obligations).

 

3.             In consideration of the Beneficiary entering into the Management
Agreement, as a separate, additional continuing and primary obligation, the
Guarantor, undertakes to indemnify the Beneficiary against any costs or losses
suffered or incurred by the Parent or the Owners (the Recoverable Costs) within
10 Business Days of a demand from the Beneficiary as a result of the Manager’s
failure to comply properly and punctually with the Guaranteed Indemnity
Obligations.

 

Guarantor’s Liability

 

4.             The Guarantor’s liability under this Guarantee shall not be
discharged or impaired by:

 

(a)                                  any amendment, variation or assignment of
the Management Agreement or any waiver of its or their terms;

 

(b)                                 any release of, or granting of time or other
indulgence to, the Manager or any third party;

 

(c)                                  any winding up, dissolution,
reconstruction, legal limitation, incapacity or lack of corporate power or
authority or other circumstances affecting the Manager (or any act taken by the
Beneficiary in relation to any such event); or

 

(d)                                 any other act, event, neglect or omission
(whether or not known to the Manager, the Beneficiary or the Guarantor) which
would or might (but for this clause) operate to impair or discharge the
Guarantor’s liability or afford the Guarantor or the Manager any legal or
equitable defence.

 

5.             The Guarantor shall have no greater liability under this
Guarantee than that of the Manager for the Guaranteed Indemnity Obligations
pursuant to the terms of the Management Agreement and any addendum or variation
thereto.

 

6.             The Guarantor’s maximum aggregate liability under this Guarantee
shall not exceed US$50,000,000.

 

Demand

 

7.             This Guarantee may be enforced only if, after having received a
written notice to do so from the Beneficiary, the Manager has not discharged its
obligations under the Management Agreement within ten (10) Business Days of
receipt of such notification. This Guarantee is in addition to and not in
substitution for any present and future guarantee, lien or other security held
by the Beneficiary.  The Beneficiary ‘s rights hereunder are in addition to and
not exclusive of those provided by law.

 

8.             The Guarantor agrees to pay interest on each amount due from the
Guarantor under this Guarantee from the first Business Day after the due date
until payment at the Default Interest rate specified in the Sale and Purchase
Agreement, provided that the Guarantor shall have no greater liability under
this Guarantee in respect of interest on late payments to the Beneficiary than
the Manager has to the Beneficiary under the Management Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Payments

 

9.             Payment of any amount under this Guarantee by the Guarantor shall
be made to the Beneficiary.

 

10.           All payments by the Guarantor under this Guarantee shall be made
in full, without set-off or counterclaim and free and clear of any deductions or
withholdings in immediately available, freely transferable, cleared funds in US
Dollars on the date specified in the Beneficiary’s demand to the account
specified by the Beneficiary.

 

11.           If at any time the Guarantor is required by law to make any
deduction or withholding in respect of any taxes, duties or other charges or
withholdings from any payment due hereunder, the sum due from the Guarantor in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, the Beneficiary
receives on the payment date and retains (free of any liability in respect of
such deduction or withholding) a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

Continuing Guarantee

 

12.           This Guarantee is a continuing guarantee and accordingly shall
cover all of the Guaranteed Indemnity Obligations and Recoverable Costs and
shall not be discharged by any partial payment of the Guaranteed Indemnity
Obligations and Recoverable Costs, shall not be affected by any bankruptcy or
insolvency (and any similar proceedings in any jurisdiction) of the Guarantor or
the Manager.

 

13.           If any monies paid to the Beneficiary under the Management
Agreement by the Manager have to be repaid to the Manager by virtue of any
provision or enactment relating to bankruptcy, insolvency or liquidation for the
time being in force or on any other ground, the liability of the Guarantor under
this Guarantee shall be computed as if such monies had never been paid to the
Beneficiary at all.

 

Subrogation

 

14.           Until the termination or expiry of the Management Agreement, the
Guarantor shall not by virtue of this Guarantee be subrogated to any rights of
the Beneficiary against the Manager and, to the extent the Manager has become
bankrupt or otherwise suffered an insolvency event, shall not claim in
competition with the Beneficiary against the Manager with respect to any payment
of any amount by the Manager to the Beneficiary under the Management Agreement.

 

Notices; Demand

 

15.           Any demand, notice, consent or the like to be given by either
party to the other in connection with this Guarantee shall be in writing and
signed by or on behalf of the party giving it and may be served by leaving it or
sending it by hand, fax, registered airmail, or courier. A notice shall be
effective upon receipt at the address indicated below and shall be deemed to
have been received:

 

(a)                                  in the case of delivery by hand, registered
airmail or courier, when delivered; or

 

(b)                                 in the case of fax, when received with a
full transmission report confirming complete transmission;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

provided that where, in the case of delivery by hand, by fax, by registered
airmail, or by courier, such delivery or transmission occurs after 5 p.m. on a
Business Day or on a day which is not a Business Day, service shall be deemed to
occur at 9 a.m. on the next Business Day.

 

16.           The initial addresses and fax numbers for the Parties for the
purpose of Clause 15 are:

 

 

 

Guarantor

 

Beneficiary

 

 

 

 

 

Address:

 

[·]

 

6th & 7th Floor, Cardinal Place

 

 

 

 

100 Victoria Street,

 

 

 

 

London, SW1E 5JL

Fax no:

 

[·]

 

+44 (0) 207 901 7861

 

 

 

 

 

For the attention of:

 

[·]

 

[·]

For the attention of:

 

 

 

 

With a copy to:

 

[·]

 

[·]

 

17.           The Beneficiary and the Guarantor may change their respective
nominated addressees and/or addresses and/or fax numbers for service of
documents to another addressee and/or address and/or fax number, but only with
prior written notice to the other Party giving not less than 20 Business Days’
notice in advance to the other Party.  All demands and notices must be in
writing.

 

18.           Any notice given by the Parent or the Owners under the Management
Agreement pursuant to which the Parent or Owners claim any amount payable to
either of them by the Manager shall be copied to the Guarantor at the above
address and fax number.

 

Assignment

 

19.           This Guarantee shall be for the sole benefit of the Beneficiary. 
The Beneficiary may not assign or transfer any of its rights or transfer any of
its obligations under this Guarantee without the prior written consent of the
Guarantor.

 

Amendments

 

20.           The Parties agree that this Guarantee shall not be amended without
the prior written consent of the Guarantor.

 

Law and Jurisdiction

 

21.           This Guarantee shall be governed by and construed in accordance
with the laws of England.  The Guarantor and the Beneficiary hereby irrevocably
agree that any dispute under this Guarantee shall be resolved in accordance with
clause 15 (Dispute Resolution) of the Management Agreement as if incorporated
herein with necessary changes and further consent to becoming party to any
arbitral proceedings commenced under clause 15 (Dispute Resolution) of the
Management Agreement in respect of any matter relating to the Guaranteed
Indemnity Obligations.

 

Third Party Beneficiaries

 

22.           It is agreed that for the purposes of the Contracts (Rights of
Third Parties) Act 1999 it is not the intention of the Parties that any term of
this Guarantee shall be enforceable by anyone other than the Parties and their
respective permitted assignees.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

This document has been executed as a deed and delivered on the date stated at
the beginning of it.

 

Guarantor

 

SIGNED by

)

acting by [two directors]

)

on behalf of

)

[·]

)

 

Beneficiary

 

EXECUTED as a DEED

)

acting by [two directors]

)

on behalf of

)

KAZAKHMYS PLC

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------

 

 

CONFORMED COPY

 

5 FEBRUARY 2008

 

 

 

 

 

 

 

 

 

KAZAKHMYS PLC

 

 

 

AES EKIBASTUZ LLP

 

 

 

AES MAIKUBEN LLP

 

 

 

MAIKUBEN WEST LLP

 

 

 

ALBERICH BETEILIGUNGSVERWALTUNGS GMBH

 

 

 

 

MANAGEMENT AGREEMENT

 

 

 

 

[g48552lci001.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

PAGE

 

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

 

 

2.

TERM

12

 

 

 

 

 

3.

THE SERVICES

12

 

 

 

 

 

4.

OBLIGATIONS OF OWNERS AND PARENT

24

 

 

 

 

 

5.

REPRESENTATIVES

28

 

 

 

 

 

6.

BUSINESS PLAN; GROWTH CAPEX PLAN; ANNUAL BUDGET

29

 

 

 

 

 

7.

PAYMENTS TO MANAGER

30

 

 

 

 

 

8.

DEFAULT AND TERMINATION

32

 

 

 

 

 

9.

CHANGE IN LAW

38

 

 

 

 

 

10.

FORCE MAJEURE

38

 

 

 

 

 

11.

INDEMNITY

39

 

 

 

 

 

12.

LIMITATION OF LIABILITY

41

 

 

 

 

 

13.

ASSIGNMENT AND TRANSFER OF OWNERSHIP

41

 

 

 

 

 

14.

AES CREDIT SUPPORT

42

 

 

 

 

 

15.

DISPUTE RESOLUTION

43

 

 

 

 

 

16.

CONFIDENTIALITY

46

 

 

 

 

 

17.

INCORPORATION OF SPA PROVISIONS

47

 

 

 

 

 

18.

FURTHER ASSURANCE

47

 

 

 

 

 

19.

GOVERNING LAW

48

 

 

 

 

 

20.

MISCELLANEOUS

48

 

 

 

 

 

SCHEDULE 1 THE SERVICES

1

 

 

 

 

 

 

1.

GENERAL

1

 

2.

SERVICE CONTRACTS

1

 

3.

TRADING AND ENERGY SALES

 

1

 

4.

ADMINISTRATION

1

 

5.

AUDITING

1

 

6.

OPERATIONS AND MAINTENANCE

2

 

7.

IMPROVEMENTS

3

 

8.

ANNUAL BUDGET

3

 

9.

INSURANCE

3

 

10.

MANAGEMENT INFORMATION SYSTEMS

3

 

11.

ADMINISTRATION SERVICES

4

 

12.

REPORTS

4

 

 

SCHEDULE 2 BUSINESS PLAN

1

 

 

 

 

 

SCHEDULE 3 GROWTH CAPEX PLAN

2

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

SCHEDULE 4 FORMS OF POWER OF ATTORNEY

3

 

 

 

 

 

 

 

 

PART A

3

 

 

1.

APPOINTMENT AND POWERS

3

 

 

2.

VALIDITY

5

 

 

3.

JURISDICTION

5

 

 

4.

TERM

5

 

 

 

 

 

 

PART B

6

 

 

1.

APPOINTMENT AND POWERS

6

 

 

2.

VALIDITY

7

 

 

3.

JURISDICTION

7

 

 

4.

TERM

7

 

 

 

 

 

SCHEDULE 5 STANDARDS OF CONDUCT

9

 

 

SCHEDULE 6

12

 

 

 

 

 

 

PROCUREMENT PROCEDURE

12

 

 

 

 

 

SCHEDULE 7 SENIOR MANAGEMENT STRUCTURE

15

 

 

 

 

 

SCHEDULE 8 FORM OF AES CREDIT SUPPORT (CORPORATE)

16

 

 

 

 

--------------------------------------------------------------------------------
